FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 P$                        INDEX NO. 154982/2020

NY C7F DOC 0
             Case
             9
                  1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page
                                                                   FC7T of 92
                                                                       1    YPC.FFs 07/11/2 0




                                Exhibit 8
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                           INDEX NO. 154982/2020
                Case
NYSCEF DOC. NO. 9
                     1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 2 of 92
                                                                     RECEIVED  NYSCEF: 07/14/2020


       "The
      Cibror,,p                      Office of Labor Relations
      `Itrewmic                              22 Corllandt Street, New York, NY 10007
                                                            nyc.goviolr
      Renee Campion                                                                    Claire Levitt
       Commissioner                                                                    Deputy Commissioner
      Steven H. Banks                                                                  Health Care Cost Management
      First Deputy Commissioner                                                        Georgette Gestely
      General Counsel                                                                  Director, Employee Benefits Program




         TO:               HEADS OF CONCERNED CITY DEPARTMENTS AND AGENCIES

         FROM:             RENEE CAMPION, COMMISSIONER

         SUBJECT:          EXECUTED CONTRACT: FIREFIGHTERS

         TERM:              AUGUST 1, 2010 TO JULY 31, 2017




                                                                         FI--
                                                                        OFE
         Attached for your information and guidance is a copy of the executed contract entered
         into by the Commissioner of Labor Relations on behalf of the City of New York and the
         Uniformed Firefighters Association on behalf of the incumbents of positions listed in Article I of
         said contract.

         The contract incorporates terms of an agreement reached through collective bargaining
         negotiations and related procedures.


         DATED:        -3- 43..A u    11 12D7-.0




                                                                        F
                                                                                             P.70 I STRATICN
                                                                            OFFICtAL                                 CONTRACT

                                                                                            n    4         '



                                                                                                if     )


                                                                             NO:                                             DATE:

                                                                            2 0 0 01                                  n 1.7,2426
                                                                                                               :,-)42.4„„xi
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                           INDEX NO. 154982/2020
                Case
NYSCEF DOC. NO. 9
                     1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 3 of 92
                                                                     RECEIVED NYSCEF: 07/14/2020




                                              FIREFIGHTERS
                                          2010-2017 AGREEMENT

                                           TABLE OF CONTENTS

           ARTICLE 1 - RECOGNITION                                                 1
           ARTICLE II - UNION SECURITY                                             1
           ARTICLE III - WORK SCHEDULE                                             2
           ARTICLE IV - UNION REPRESENTATION                                       4
           ARTICLE V - JOB DESCRIPTION                                             5
           ARTICLE V-A - MEDICAL OFFICES                                           5
           ARTICLE VI - SALARIES                                                   6
           ARTICLE VII - TEMPORARY ASSIGNMENTS                                     9
           ARTICLE VIII - NIGHT SHIFT DIFFERENTIAL                                 9
           ARTICLE IX - SECURITY BENEFIT FUND                                     10
           ARTICLE X - HEALTH AND HOSPITALIZATION BENEFITS                        11
           ARTICLE XI - ANNUITY FUND                                              13
           ARTICLE XII - VACATION AND LEAVE                                       13
           ARTICLE XIII - SAFETY STANDARDS AND EQUIPMENT                          17
           ARTICLE XIV - FACILITIES                                               18
           ARTICLE XV - TRANSPORTATION                                            18
           ARTICLE XVI - VACANCIES                                                18
           ARTICLE XVII - INDIVIDUAL RIGHTS                                       19
           ARTICLE XVIII - GRIEVANCE PROCEDURE                                    22
           ARTICLE XIX - LABOR-MANAGEMENT COMMITTEE                               25
           ARTICLE XX — DELEGATES                                                 26
           ARTICLE XXI - NO STRIKE                                                26
           ARTICLE XXII - IMPARTIAL PANEL                                         27
           ARTICLE XXIII - DETAILS TO OTHER UNITS                                 27
           ARTICLE XXIV - LINE-OF-DUTY DEATH BENEFIT                              28
           ARTICLE XXV - DEATH BENEFIT - UNUSED LEAVE AND COMPENSATORY TIME       28
           ARTICLE XXVI - PARKING FACILITIES                                      29
           ARTICLE XXVII - MEAL PERIODS                                           29
           ARTICLE XXVIII - OCCUPATIONAL HEALTH AND SAFETY                        29
           ARTICLE XXIX - PERFORMANCE COMPENSATION                                30



           2010-2017 Firefighters
                                                                              20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                           INDEX NO. 154982/2020
                Case
NYSCEF DOC. NO. 9
                     1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 4 of 92
                                                                     RECEIVED NYSCEF: 07/14/2020




           ARTICLE XXXI - APPLICABLE LAWS                                          30
           ARTICLE XXXII - SAVINGS CLAUSE                                          30
           SCHEDULE A.                                                             32
           SCHEDULE AA                                                             35
           ATTACHMENT A - JOB DESCRIPTION - FULL DUTY FIREFIGHTER                  36
           ATTACHMENT B -JOB DESCRIPTION - FIRE MARSHAL (UNIFORMED)                37
           ATTACHMENT C -LEAVE CARRYOVER FOR LINE-OF-DUTY INJURY                   44
           ATTACHMENT D - DELEGATE TRANSFERS                                       45
           ATTACHMENT E - ADJACENT POLICE & FIRE FACILITIES                         46
           ATTACHMENT F - PARKING SPACES                                            47
           ATTACHMENT G -CLEANING & MAINTENANCE ALLOWANCE                           48
           ATTACHMENT H - FIRE SALVAGE PROGRAM                                      49
           ATTACHMENT I - ROSTER STAFFING                                           50
           ATTACHMENT J -JOB DESCRIPTION DEVIATION                                  55
           ATTACHMENT K - PARITY AMONG UNIFORMED EMPLOYEES                          56
           ATTACHMENT L - LODI PRESCRIPTION DRUGS                                   57
           ATTACHMENT M - LABOR-MANAGEMENT COMMITTEE (GRIEVANCE PROCEDURES)         59
           ATTACHMENT N - LABOR-MANAGEMENT COMMITTEE (SAFETY ISSUES)                60
           ATTACHMENT 0 - VOLUNTARY PAYROLL DEDUCTIONS                              61
           ATTACHMENT P - SIGNAL 10-51 - SUSPENSION OF OUTSIDE ACTIVITIES           62
           ATTACHMENT Q - USE OF DEPARTMENT VANS AND SPARE CHIEFS' CARS             63
           ATTACHMENT R - EXTENSION OF PROBATIONARY PERIOD FOR LODI                 65
           ATTACHMENT S - OVERTIME - ON-DUTY INJURY OR ILLNESS                      66
           ATTACHMENT T - PRIOR SERVICE AS POLICE OFFICER OR CORRECTION OFFICER     67
           ATTACHMENT U     LABOR-MANAGEMENT COMMITTEE (MMOT & RED-LINE)            69
           ATTACHMENT V - LABOR-MANAGEMENT COMMITTEE (FUNERAL DETAILS)              70
           ATTACHMENT W      LABOR-MANAGEMENT COMMITTEE (AFID/BISP)                 71
           ATTACHMENT X -LABOR-MANAGEMENT COMMITTEE (UNIFORM ALLOWANCE
           TAXABILITY)                                                              72
           ATTACHMENT Y - WORK SCHEDULES NOT IN CONFORMANCE WITH ARTICLE III        73
           ATTACHMENT Z - LABOR-MANAGEMENT COMMITTEE (CHANGES IN HEADCOUNT)         75
           ATTACHMENT AA - MEDICAL BOARD EXPANSION                                  76
           ATTACHMENT AB - MEDICAL LEAVE CALCULATION                                77
           ATTACHMENT AC -"SPECIAL ASSIGNMENT"                                      79

                                                 ii

           2010-2017 Firefighters
                                                                                  20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                           INDEX NO. 154982/2020
                Case
NYSCEF DOC. NO. 9
                     1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 5 of 92
                                                                     RECEIVED NYSCEF: 07/14/2020




           ATTACHMENT AD — EXTRA DEPARTMENTAL EMPLOYMENT                          81
           ATTACHMENT AE — ADDITIONS TO IMPARTIAL ARBITRATION PANEL               83
           ATTACHMENT AF — SUBSEQUENT CONTRACT PERIOD                             84
           ATTACHMENT AG - MAY 5, 2014 MLC HEALTH AGREEMENT                       85




                                               iii

           2010-2017 Firefighters

                                                                              20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                           INDEX NO. 154982/2020
                Case
NYSCEF DOC. NO. 9
                     1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 6 of 92
                                                                     RECEIVED NYSCEF: 07/14/2020




                                                  FIREFIGHTERS
                                              2010-2017 AGREEMENT
                                                                          Januat•)
           COLLECTIVE BARGAINING AGREEMENT entered into this                     day of
           2020, by and between the City of New York (hereinafter referred to as the "Employer"), and the
           Uniformed Firefighters Association of Greater New York, (hereinafter referred to as the
           "Union"), for the period from August I, 2010 through July 31, 2017.

                                                WITNESSETH:

                   WHEREAS, the parties hereto have entered into collective bargaining and desire to reduce
           the results thereof to writing,

                  NOW, THEREFORE, it is mutually agreed as follows:


                                            ARTICLE I - RECOGNITION

           Section 1.

           The Employer recognizes the Union as the sole collective bargaining agent for the unit consisting
           of all Firefighters and Fire Marshals (Uniformed) employed by the Employer.

           Section 2.

           The terms "employee" and "employees" as used in the Agreement shall mean only those persons
           employed in the titles described in Section I of this Article.


                                         ARTICLE II - UNION SECURITY

           Section 1.

           The Employer agrees that all employees may become and remain members of the Union in good
           standing.

           Section 2,

           The Employer further agrees that all new employees hired subsequent to the date of signing this
           Agreement may become and remain members of the Union in good standing.

           Section 3.

           It is further agreed that the decision to become or remain members of the Union in good standing
           shall remain discretionary both with the employees and with the Union subject to the provisions
           of Section 12-314(a) (formerly Section I173-10-0a) of the Administrative Code.
                                                           1
           2010-2017 Firefighters
                                                                                                20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                           INDEX NO. 154982/2020
                Case
NYSCEF DOC. NO. 9
                     1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 7 of 92
                                                                     RECEIVED NYSCEF: 07/14/2020




           Section 4.

           A.     The Union shall have the exclusive right to the check off and transmittal of dues on behalf
                  of each employee in the unit and the City shall check off and transmit such dues to the
                  Union, as permitted by applicable law.

           B.     The employee may consent in writing to the authorization of the deduction of dues from
                  his wages and to the designation of the Union as the recipient thereof. Such consent, if
                  given, shall be in the proper form acceptable to the City, which bears the signature of the
                  employee.

           Section 5.

           The parties agree to an agency shop to the extent permitted by applicable law, as described in a
           supplemental agreement hereby incorporated by reference into this Agreement.


                                             ARTICLE III - WORK SCHEDULE
           Section 1.

           Working hours of Firefighters shall be in accordance with Section 15-112 of the Administrative
           Code of the City of New York. It is understood and agreed that under the two-platoon system as
           herein set forth each Firefighter is scheduled to work in excess of a forty-hour week. To
           compensate Firefighters for working this specific additional time, each Firefighter shall be excused
           from one fifteen-hour tour of duty in each calendar year. In the event that a Firefighter does not
           receive such specific additional time or because of illness or the needs of the Fire Department is
           unable to take this adjusted tour off during the calendar year, the entitlement may be carried over
           into and shall be taken during the immediately succeeding year but not beyond. The fifteen-hour
           adjusted tour will be scheduled during the vacation cycle in accordance with Article XII Vacation
           and Leave.

           Section 2.

           Firefighters when specifically directed by the Commissioner or Chief of the department or their
           respective designated representatives to perform work in excess of "working hours" as noted in
           Section 1 of this Article III shall be compensated for by cash payment at the rate of time and
           one-half based on the regular salary for Firefighters for the actual period of overtime worked.

           Section 3.

           When Firefighters are not continued on duty but are ordered to report for emergency duty from a
           scheduled off tour or a scheduled rest period, they shall be compensated for a minimum of four
           hours if not assigned to duty and for a minimum of six hours if assigned to duty. Such
           compensation shall be by cash payment at the rate of time and one-half based on the regular salary
           for Firefighters.
                                                            2
           2010-2017 Firefighters
                                                                                                       20 0 0
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                           INDEX NO. 154982/2020
                Case
NYSCEF DOC. NO. 9
                     1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 8 of 92
                                                                     RECEIVED NYSCEF: 07/14/2020




           Section 4.

           Notwithstanding anything to the contrary provided herein, any Firefighter who is recalled to duty
           after having completed the regular tour of duty but before the commencement of the next regular
           tour and who is assigned to duty or held without assignment for a period which extends into the
           commencement of that next regular tour shall receive pay pursuant to the regular overtime
           provisions of this Agreement only for the actual time so assigned or held, and the same shall be
           deemed pre-shift overtime.

           Section 5.

           A.     Fire Marshals shall be scheduled to work in accordance with the work chart requiring 34.5
                  hours every six days. To the extent that the schedule for Fire Marshals provides for more
                  than 34.5 hours every six days, additional tours off shall be granted to offset the number of
                  additional scheduled hours in each calendar year. In the event that a Fire Marshal does not
                  receive such specific additional time or because of illness or the needs of the Fire
                  Department is unable to take such additional tours off during the calendar year the
                  entitlement may be carried over into and shall be taken during the immediately succeeding
                  year but not beyond.

           B.     Ordered overtime authorized by the Commissioner or the Chief Fire Marshal as the
                  Commissioner's designated representative which results in a Fire Marshal working in
                  excess of that Marshal's normal tour of duty shall be compensable in cash at time and
                  one-half.

           C.     When Fire Marshals not continued on duty are ordered to report for court on a scheduled
                  off-tour or a scheduled rest period, they shall be compensated for a minimum of four hours
                  in cash at the overtime rate. The four hours of compensation shall include any travel time
                  to which they are presently entitled.

           Section 6.

           When Fire Marshals are ordered to work overtime to complete required administrative duties, they
           shall be compensated for one hour of paid travel time at the rate of time and one-half (1-1/2x).

           Section 7.      Roster Staffing

           The Fire Department agrees not to schedule roster staffing overtime on the following tours on the
           following holidays: New Year's Eve: 6 x 9 tour; New Year's Day: 9 x 6 and 6 x 9 tours; Easter: 9
           x 6 tour; July 4th: 9 x 6 and 6 x 9 tours; Thanksgiving: 9 x 6 and 6 x 9 tours; Christmas Eve: 6 x 9
           tour and Christmas Day: 9 x 6 and 6 x 9 tours.

           Effective February 1, 2016, the Department will designate five (5) Engine Companies to be staffed
           with a fifth firefighter at the outset of each tour; i.e., staffing level of C + 5. Effective February 1,
           2017, the Department will designate an additional five (5) Engine Companies to be staffed with a
                                                              3
           2010-2017 Firefighters
                                                                                                         20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                           INDEX NO. 154982/2020
                Case
NYSCEF DOC. NO. 9
                     1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 9 of 92
                                                                     RECEIVED NYSCEF: 07/14/2020




           fifth firefighter at the outset of each tour; i.e., staffing level of C + 10. Effective February 1, 2018,
           the Department will designate an additional five (5) Engine Companies to be staffed with a fifth
           firefighter at the outset of each tour; i.e., staffing level of C 15. Effective February 1, 2019, the
           Department will designate an additional five (5) Engine Companies to be staffed with a fifth
           firefighter at the outset of each tour; i.e., staffing level of C + 20.

           The Department will have sole and exclusive discretion to decide which engine companies will be
           designated for staffing with five (5) firefighters. Subsequent to the designations, the Department
           may review these designations on a quarterly basis. In the event that the Department in is sole and
           exclusive discretion decides to change these designations, it will provide notice prior to the
           implementation of those changes.

           The Department, on the first day of each month, will review firefighter availability for the
           preceding 365 days. In the event that firefighter average medical leave exceeds the "designated
           absence rate" for the preceding 365 day period, the Department will discontinue the staffing levels
           described above and ensure only a staffing level of C + 0 effective 09:00 hours the following day
           (the second day of the month). Such staffing level will remain in effect for the remainder of the
           month. The following month another review of medical leave for the preceding 365 days will
           occur. When a monthly review results in a return to a level at or below the "designated absence
           rate", the Department will resume regular staffing effective 09:00 hours the following day (the
           second day of the month). For the purposes of this agreement, the parties agree that the average
           medical leave of 7.50% is the "designated absence rate" and includes both line-of-duty and non-
           line-of-duty medical leave. Medical leave resulting from an agreed-upon catastrophic event will
           not be included in the medical leave calculation.

           This Agreement includes by reference the commitment from the letter ofNovember 28, 1989 from
           Robert W. Linn, Director of Labor Relations, to Professor Walter Gellhom, as it relates specifically
           to the provision of the 96 hours of roster staffing overtime.

           The entering into of this Agreement shall not be construed as an admission by the City or by the
           FDNY that it violated any provision of the New York City Collective Bargaining Law or the
           collective bargaining agreement between the City and the UFA.

           Section 8.      Training

           Effective September 1, 2015, Certified First Responder-Defibrillator (CFR-D) training shall be
           scheduled in advance by the Department to take place on employees' regular day off and shall be
           paid at a straight time rate.

           In addition, the Department, at its discretion, may schedule 8 hours of training to be paid at a
           straight time rate.


                                          ARTICLE IV - UNION REPRESENTATION

           The elected officers of the Union shall be permitted to visit all fire units on the official business of
                                                            4
           2010-2017 Firefighters
                                                                                                          20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                          INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 10 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




           the Union. The elected official shall announce that official's presence to the officer in command
           and carry out the function in a reasonable manner, subject to established labor relations and the
           Regulations for the Uniformed Forces.


                                             ARTICLE V - JOB DESCRIPTION
           Section 1.

           The job description for firefighters shall be in Schedule A annexed hereto and made a part hereof
           as if fully set forth at length.

           Section 2.

           The current job description for Fire Marshals is annexed hereto as Schedule Aa and if a new job
           description is issued it shall be deemed to be annexed hereto as Schedule Aa.


                                       ARTICLE V-A - MEDICAL OFFICES
           Section 1.

           The City agrees to implement the recommendations of the Medical Practices Review Committee
           in accordance with Attachment B of this Agreement. Underlined portions of Attachment B of the
           1978-80 Agreement which have not been implemented shall be implemented forthwith. The UFA
           and the City shall jointly request the Medical Practices Review Committee to take whatever steps
           are necessary to review and make recommendations concerning the portions of Attachment B
           which are not underlined.

           Section 2.

           A.     Complaints concerning the handling of a medical matter or alleging unprofessional conduct
                  by Medical Division personnel may be submitted in writing by the Union to the Chairman
                  of the Medical Practices Review Committee within 15 days after the occurrence upon
                  which the complaint is based. A copy of the complaint shall be submitted to the Chief,
                  Bureau of Health Services of the Fire Department.

           B.     The Chief, Bureau of Health Services, shall issue a written determination responding to the
                  complaint to the Union and to the Medical Practices Review Committee stating specific
                  reasons for the determination within 5 working days after the Chief receives the complaint.
                  If the Chief, Bureau of Health Services, rejects a complaint, or fails to answer within 5
                  working days, the Medical Practices Review Committee shall upon the request of the
                  Union investigate the complaint and issue a written report to the Fire Commissioner
                  advising the Commissioner of the facts and circumstances of the complaint and making
                  recommendations with respect to the disposition of the complaint within 10 working days.
                  A copy of the report and recommendations shall be sent by the Medical Practices Review
                  Committee to the Union at the same time it is sent to the Fire Commissioner. If the Union
                  and the Employer agree, a complaint may be investigated and a report and
                                                           5
           2010-2017 Firefighters
                                                                                                    20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                                                         INDEX NO. 154982/2020

NYSCEF DOC.
                 Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page
              NO. 9
                                                                           11 of 92
                                                                      RECEIVED NYSCEF: 07/14/2020




                       recommendations issued by one member of the Committee.

              C.       The Fire Commissioner shall issue a written determination accepting or rejecting the report
                       and recommendations within 10 working days after the Commissioner receives them. If
                       the Commissioner rejects all or any portion of the report or recommendations, the
                       Commissioner shall state the reasons for rejections in writing as part of the determination.
                       Copies of the determination of the Fire Commissioner shall be sent upon issuance to the
                       Union and the Chairman of the Medical Practices Review Committee.

              D.       This Section shall not expand or reduce any rights previously held by the parties. The
                       determinations of the Chief, Bureau of Health Services, the Medical Practices Review
                       Committee and the Fire Commissioner shall not be subject to review under the grievance
                       procedure of this Agreement, and do not create any judicially enforceable rights. They are
                       not intended as an adjudication of the rights of the parties or to create judicially admissible
                       evidence.

              Section 3.

              After receiving written authorization from the Personnel Division to obtain copies of his medical
              records, an employee shall between the hours of 1 p.m. and 3 p.m., Monday through Friday,
              excluding holidays, present the authorization to the Medical Division and shall be provided at that
              time with copies requested.


                                                    ARTICLE VI - SALARIES

              Section 1.       Salary Rates

                   The following salary schedules reflect the 2002-2006 Reopener agreement where applicable.

              A.        During the term of this Agreement, the following basic amounts shall prevail for
                        firefighters hired prior to January 17, 2006:

                                Effective
                                 8/1/10        9/1/11    10/1/12      11/1/13     1211/14      12/1/15     12/1/16
               1st Grade        $77,253       $78,026    $78,806      $79,594     $80,788      $82,808     $85,292
               2nd Grade        $61,799       $62,417    $63,041      $63,671     $64,626      $66,242     $68,229
               3rd Grade        $58,909       $59,498    $60,093      $60,694     $61,604      $63,144     $65,038
               4th Grade        $56,155       $56,717    $57,284      $57,857     $58,725      $60,193     $61,999
               5th Grade        $53,537       $54,072    $54,613      $55,159     $55,986      $57,386     $59,108
               6th Grade        $51,040       $51,550    $52,066      $52,587     $53,376      $54,710     $56,351




                                                                  6

              2010-2017 Firefighters

                                                                                                            20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                                                     INDEX NO.       154982/2020
NYSCEF DOC.
                 Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page
              NO. 9
                                                                           12 of 92
                                                                      RECEIVED NYSCEF: 07/14/2020




              B.     During the term of this Agreement, the following basic amounts shall prevail for
                     firefighters hired on or after January 17, 2006:

                             Effective
                              8/1/10       9/1/1 1    10/1/12       11/1/13   12/1/14      12/1/15     12/1/16
              1st Grade      $77,253      $78,026     $78,806       $79,594   $80,788      $82,808     $85,292
              2nd Grade      $55,102      $55,653     $56,210       $56,772   $57,624      $59,065     $60,837
              3rd Grade      $49,989      $50,489     $50,994       $51,504   $52,277      $53,584     $55,192
              4th Grade      $45,445      $45,899     $46,358       $46,822   $47,524      $48,712     $50,173
              5th Grade      $41,724      $42,141     $42,562       $42,988   $43,633      $44,724     $46,066
              6th Grade      $39,764      $40,162     $40,564       $40,970   $41,585      $42,625     $43,904

              C.     During the term of this Agreement, the following base salary rates shall prevail for
                     employees upon date of promotion to Fire Marshal:

                             Effective
                              8/1/10       9/1/11     10/1/12       11/1/13    12/1/14     12/1/15      12/1/16
              1st Grade      $86,524      $87,389     $88,263       $89,146    $90,483     $92,745      $95,527
              2nd Grade      $67,972      $68,652     $69,339       $70,032    $71,082     $72,859      $75,045
              3rd Grade      $64,736      $65,383     $66,037       $66,697    $67,697     $69,389      $71,471
              4th Grade      $61,651      $62,268     $62,891       $63,520    $64,473     $66,085      $68,068
              5th Grade      $58,719      $59,306     $59,899       $60,498    $61,405     $62,940      $64,828
              6th Grade      $55,924      $56,483     $57,048       $57,618    $58,482     $59,944      $61,742

              Section 2.    Longevity

                 A. Longevity pay shall continue to   be paid to Fire Marshals and First Grade Firefighters as
                      follows:
                               Effective
                                8/1/10     9/1/11      10/1/12      11/1/13    12/1/14     12/1/15      12/1/16
               After 5 years    $3,286     $3,319      $3,352       $3,386     $3,437      $3,523       $3,629
               After 10 years   $4,296     $4,339      $4,382       $4,426     $4,492      $4,604       $4,742
               After I5 years   $5,306     $5,359      $5,413       $5,467     $5,549      $5,688       $5,859
               After 20 years   $6,316     $6,379      $6,443       $6,507     $6,605      $6,770       $6,973

                     The adjustment after the 5th and 10th years shall not be computed as salary for pension
                     purposes until after completion of 20 years of service.

                     The adjustment after the 15th and 20th years shall not be computed as salary for pension
                     purposes until after completion of 25 years of service.

                     In the event this provision is declared invalid under the law, the parties shall reopen
                     negotiations to resolve the issue of the increased cost of changing the effective date of the
                     pensionability of the above adjustments. Such negotiations will be commenced forthwith.
                     If no agreement is reached, an impasse may be declared and subsequent mediation and the
                     impasse proceeding, if any, shall in all respects be conducted on an expedited basis.
                                                                7

              2010-2017 Firefighters
                                                                                                            2000
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                                                          INDEX NO.       154982/2020
NYSCEF DOC.
                 Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page
              NO. 9
                                                                           13 of 92
                                                                      RECEIVED NYSCEF: 07/14/2020




              B.          The calculation of night shift differential payments shall be based only upon the applicable
                          amounts of night shift differential provided prior to July 1, 1989.

              C.          ITI-IP and pension benefit calculations shall only include the amount of the longevity
                          payment that is pensionable.

              D.          Effective July 31, 2010, each step of the longevity schedule shall be increased by any future
                          general wage increases, as of the effective date of said increases.

              Section 3.         Differential

              A differential in the amount equal to 2.05% of the employee's hourly base salary shall be paid for
              time spent actually performing chauffeur or tillerman duties pursuant to the terms as agreed upon
              by the parties. Effective September 1, 2007, the differential shall be increased to 3.00%.

              Section 4.         Holidays

              Holidays - Each employee shall receive eleven paid holidays annually.

              Effective April I, 2007, for employees hired on or after April 1, 2007, there shall be six (6) fewer
              paid holidays during the first five (5) years of service, i.e., there shall be three (3) fewer days in
              each holiday check.

              Section 5.         General Wage Increase

              a.          For Firefighters and Fire Marshals:

                   i.         Effective August I, 2010, Employees shall receive a general wage increase of one
                              percent (1%).

                   ii.        Effective September I, 201 1, Employees shall receive a general wage increase of one
                              percent (1%).

                   iii.       Effective October 1, 2012, Employees shall receive a general wage increase of one
                              percent (1%).

                   iv.        Effective November 1, 2013, Employees shall receive a general wage increase of one
                              percent (1%).

                   v.         Effective December 1, 2014, Employees shall receive a general wage increase of one
                              and a half percent (1.5%).

                   vi.        Effective December 1, 2015, Employees shall receive a general wage increase of two
                              and a half percent (2.5%).

                                                                    8

              2010-2017 Firefighters
                                                                                                                20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                          INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 14 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




                vii.      Effective December 1, 2016, Employees shall receive a general wage increase of three
                          percent (3%).

           b.          The increases provided for in this Section shall be calculated as follows:

                i.        The general increases provided for in Section 5(a) above shall be based upon the base
                          rates (including salary or incremental salary schedules) of the applicable titles in effect
                          on the day prior to the general increase, e.g. the general increase provided for in Section
                          5(a)(i) shall be based on the base rates (including salary or incremental salary
                          schedules) of the applicable titles in effect on July 31, 2010.


           Section 6.

           Paychecks shall be distributed to the employee's unit by 6 p.m. but not before 3 p.m. on the
           Thursday preceding payday.


                                       ARTICLE VII - TEMPORARY ASSIGNMENTS

           Whenever an Employee is assigned to the duties of a higher rank (i.e., Officer, Marine Engineer
           or Pilot) for more than two hours in any tour, that Employee shall be paid in cash for the entire
           tour at the rate of pay for the higher rank in which that Employee served, even though the
           Department may replace that Employee at any time with an appropriate Officer, provided that if
           the Employee is replacing a Fire Officer who is attending an authorized meeting ofa certified labor
           organization as a delegate, the Employee shall be paid in cash at the rate of pay for the higher rank
           in which that Employee served only for the actual number of hours so served. The intent is that
           the Department shall have two hours to obtain an Officer, Marine Engineer or Pilot qualified in
           the higher rank. Payment shall be made within a reasonable time.


                                       ARTICLE VIII - NIGHT SHIFT DIFFERENTIAL
           Section 1.

           There shall be a 10% differential continued for all work actually performed between the hours of
           4 p.m. and 8 a.m., provided that more than one hour is actually worked after 4 p.m. and before 8
           a.m.

           Section 2.

           A.       In lieu of the payments required by Article VIII, Section 1, of this Collective Bargaining
           Agreement, the employer shall pay all employees except those probationary Firefighters who are
           attending the Probationary Firefighters' School, pro rata, an annual amount equal to 5.7 percent of
           the sum of each such employee's base annual salary rate plus longevity adjustments. This benefit
           shall be computed on the basis of the rates set forth in Article IV, including longevity adjustments,
           for all Firefighters and Fire Marshals.
                                                                 9
           2010-2017 Firefighters
                                                                                                           20 001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                                                  INDEX NO.       154982/2020
NYSCEF DOC.
                 Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page
              NO. 9
                                                                           15 of 92
                                                                      RECEIVED NYSCEF: 07/14/2020




              B.    For all employees hired after September 30, 1994:

                    1.     No night shift differential shall be paid those employees during their first six
                           months of service.
                    2.     Thereafter, 90% of the night shift differential as described in Section 2.A. of this
                           Article earned by a similarly situated employee hired prior to October 1, 1994 shall
                           be paid until the employee reaches Fifth Grade after one year.

                    3.     Effective April 1, 2007, for employees hired on or after April 1, 2007, the night
                           shift differential otherwise payable shall be reduced by fifty percent (50%) during
                           the first five (5) years of service.


                                       ARTICLE IX - SECURITY BENEFIT FUND

              A.
                    1.     Effective January I, 2005, the City shall continue to contribute the pro-rata annual
                           amount $1,425 for each full-time employee for remittance to the mutually agreed
                           upon security benefit fund, the Security Benefit Fund of the Uniformed Firefighters
                           Association, pursuant to the terms of a supplemental agreement to be reached by
                           the parties subject to the approval of the Corporation Counsel. Such payment shall
                           be made pro rata by the City each twenty-eight days.

                    2.     Effective July 31, 2008 the City shall continue to contribute the pro-rata annual
                           amount $1655 for each retired employee for remittance to the mutually agreed
                           upon security benefit fund, the Security Benefit Fund of the Uniformed
                           Firefighters Association, pursuant to the terms of a supplemental agreement to be
                           reached by the parties subject to the approval of the Corporation Counsel.

                    3.     Effective September 1, 2015, the City's welfare fund contribution shall be
                           decreased by $200 per member per year to $1,300 for active employees and to
                           $1,455 for retirees.

                    4.     Pursuant to its commitment, the UFA will continue to provide benefits to
                           employees' domestic partners.

              B.    Effective January I, 1995, employees who have been separated from service subsequent to
                    December 31, 1970, and who were covered by the Security Benefit Fund of the Uniformed
                    Firefighters Association at the time of such separation pursuant to a supplementary
                    agreement between the City and the UFA shall continue to be so covered, subject to the
                    provisions of Section 1 A and 1B hereof, on the same contributory basis as incumbent
                    employees. Contributions shall be made only for such time as said individuals are eligible
                    to be primary beneficiaries of the New York City Health Insurance Program and are
                    entitled to benefits paid for by the City through such Program.


                                                            10

              2010-2017 Firefighters
                                                                                                       20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                          INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 16 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




           D.     Such payment shall be made pro-rata by the City every twenty-eight (28) days.


                           ARTICLE X - HEALTH AND HOSPITALIZATION BENEFITS
           Section 1.

           The City shall continue to provide a fully paid choice of health and hospitalization insurance plans
           for each employee, not to exceed-100% of the full cost of HIP-HMO on a category basis. There
           will be an annual reopening period during the term of this Agreement for active employees to
           exercise their choice among medical plans.

           Where an employee is suspended without pay for disciplinary reasons, the employee shall continue
           to receive health and hospitalization benefit coverage during the period of suspension.

           Section 2.

           Retirees shall continue to have the option of changing their previous choice of Health Plans. This
           option:

                          (a)     shall be a one-time choice;
                          (b)     shall be exercised only after one year of retirement;
                          (c)     can be exercised at any time without regard to contract periods.

           The effective date of change to a new plan shall be the first day of the month three months after
           the month in which the application has been received by the New York City Health Insurance
           Program.

           Effective with the reopener period for Health Insurance subsequent to January 1, 1980 and every
           two years thereafter retirees shall have the option of changing their previous choice of health plans.
           This option shall be exercised in accordance with procedures established by the Employer. The
           Union will assume the responsibility of informing retirees of this option.

           Section 3.

           A.     Effective July 1, 1983 and thereafter, the City's cost for each employee and each retiree
                  under age 65 shall be equalized at the community rated basic HIP/HMO plan payment rate
                  as approved by the State Department of Insurance on a category basis of individual or
                  family e.g. the Blue Cross/GHI-CBP payment for family coverage shall be equal to the
                  HIP/HMO payment for family coverage.

           B.     If a replacement plan is offered to employees and retirees under age 65 which exceeds the
                  cost of the HIP/HMO equalization provided in Section 3a, the City shall not bear the
                  additional costs.

           C.      The City (and other related Employers) shall continue to contribute on a City employee
                   benefits program-wide basis the additional annual amount of $30 million to maintain the
                                                             II
           2010-2017 Firefighters
                                                                                                         2000 1
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                                                         INDEX NO.       154982/2020
NYSCEF DOC.
                 Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page
              NO. 9
                                                                           17 of 92
                                                                      RECEIVED NYSCEF: 07/14/2020




                         health insurance stabilization reserve fund which shall be used to continue equalization and
                         protect the integrity of health insurance benefits.

                         The health insurance stabilization reserve fund shall be used: to provide a sufficient
                         reserve; to maintain to the extent possible the current level of health insurance benefits
                         provided under the Blue Cross/GHJ-CBP plan; and, if sufficient funds are available, to
                         fund new benefits.

                         The health insurance stabilization reserve fund shall be credited with the dividends or
                         reduced by the losses attributable to the Blue Cross/GHI-CBP plan.

              C.         Pursuant to paragraph 7 of the 2005 MLC Health Benefits Agreement, notwithstanding the
                         above, in each of the fiscal years 2001 and 2002, the City shall not make the annual $35
                         million contributions to the health insurance stabilization fund.

              D.         With respect to section 12f of the MLC Health Benefits Agreement, the Welfare Fund
                         contributions shall be made on behalf of the families who qualify for health insurance
                         coverage under Section 12-126(b)(2) of the Administrative Code. The cost of providing
                         this benefit shall be funded solely by the Health Insurance Stabilization Fund.

              F.         In the event that there is a Citywide or program-wide health insurance package which
                         exceeds the cost to the equalization and stabilization fund described above, the parties may
                         negotiate reconfiguration of this package which in no event will provide for costs in excess
                         of the total costs of this Agreement as set forth herein. 14owever, it is understood that the
                         UFA will not be treated any better or any worse than any other Union Participating in the
                         Citywide or Program-wide Health Program with regard to increased health insurance costs.

              Section 4. Health Care Flexible Spending Account.

              a.         A flexible health care spending account shall be established after July 1993 pursuant to
                         Section 125 of the IRS Code. Those employees eligible for New York City health plan
                         coverage as defined on page 32, section 4(B) of the 1992 New York City Health Summary
                         Program Description shall be eligible to participate in the account.        Participating
                         employees shall contribute at least $260 per year up to a maximum of $5,000 per year.
                         Said contribution minimum and maximum levels may be modified by the MLC Health
                         Advisory Committee based on experience of the plan. Any unfunded balance may be
                         deducted from final salary payments due an employee.

              b.         Expenses of the account shall include but not be limited to deductibles, co-insurance, co-
                         payments, excess expenses beyond plan limits, physical exams and health related
                         transportation costs for vision, dental, medical and prescription drug plans where the
                         employee and dependents are covered. In no case will any of the above expenses include
                         those non-deductible expenses defined as non-deductible in IRS Publication 502.

                   ii.       An administrative fee of $1.00 per week for the first year shall be charged for
                             participation in the program. An employee's participation in the account is irrevocable
                                                                  i2

              2010-2017 Firefighters
                                                                                                            20 0 0 1
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                                                     INDEX NO.       154982/2020
NYSCEF DOC.
                 Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page
              NO. 9
                                                                           18 of 92
                                                                      RECEIVED NYSCEF: 07/14/2020




                           during a plan year. At the close of the plan year any excess balance in an employee's
                           account will not be refunded.

              Section 5.

              This Agreement incorporates the terms of the May 5, 2014 Letter Agreement regarding health
              savings and welfare fund contributions between the City of New York and the Municipal Labor
              Committee, as appended to this Agreement.


                                              ARTICLE XI - ANNUITY FUND

              Effective May 31, 2002, the City shall continue to contribute for each Firefighter and Fire Marshal,
              on a twenty-eight (28) day cycle basis, a pro-rata daily contribution for each working day for which
              such Firefighter or Fire Marshal is paid by the City. The total annual contribution shall not exceed
              $1,044 for each Firefighter or $1,566 for each Fire Marshal in full pay status in the prescribed
              twelve month period. Contributions hereunder shall be remitted by the City each twenty-eight (28)
              days to the Uniformed Firefighters Association Compensation Accrual Fund pursuant to the terms
              of a supplemental agreement to be reached by the parties subject to the approval of the Corporation
              Counsel.

              Effective April 1, 2007, for employees hired on or after April 1, 2007, there shall be no annuity
              contributions remitted during the employees' first five years of service.


                                          ARTICLE XII - VACATION AND LEAVE
              Section I.

              A.     Effective July 1, 1997, the yearly annual leave accrual shall be increased by 39 hours. Such
                     accrual shall be implemented as follows: effective calendar year 1997 - two 9 hour tours;
                     effective calendar year 1998 - 39 hours. Each Firefighter hired prior to July 1, 1988 shall
                     be entitled to vacation leave as prescribed in the annual Leave Allowance Program for the
                     Fire Department, as established by the Board of Estimate Resolution--6/27/57--(Cal. No.
                     580) as amended to date, and in Regulations for the Uniformed Force. Annual Leave Credit
                     shall be pro-rated each year for Firefighters appointed after January 1.

              B.     Each Firefighter hired prior to December 31, 1992 (inclusive) shall be entitled to vacation
                     leave as prescribed in the annual Leave Allowance Program for the Fire Department, as
                     established by the Board of Estimate Resolution--6/27/57--(Cal. No. 580) as amended to
                     date, and in Regulations for the Uniformed Force. Annual Leave Credit shall be
                     pro-rated each year for Firefighters appointed after January 1.

                      An annual leave allowance, based on service in the Department, shall be granted to
                      members in accordance with the following:



                                                               13

              2010-2017 Firefighters                                                                   20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                                                     INDEX NO.     154982/2020
NYSCEF DOC.
                 Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page
              NO. 9
                                                                           19 of 92
                                                                      RECEIVED NYSCEF: 07/14/2020




              SERVICE                  ANNUAL LEAVE ACCRUAL                 MONTHLY ACCRUAL
              5 years and over             210 hours                            17.5 hours
                                           (10-9 hr. tours;
                                           8-15 hr. tours)

                        Effective January 1, 2006, the annual leave allowance shall be as follows:

              SERVICE                  ANNUAL LEAVE ACCRUAL                 MONTHLY ACCRUAL
              5 years and over             195 hours                            16.25 hours
                                           (10-9 hr. tours;
                                           7-15 hr. tours)

                        Vacations shall be in accordance with a nine-group chart which is hereby incorporated by
                        reference and made a part of the agreement.

              C.        Each Firefighter hired after December 31, 1992 shall be entitled to vacation leave as
                        prescribed in the annual Leave Allowance Program for the Fire Department, as
                        established by the Board of Estimate Resolution--6/27/57--(Cal. No. 580) as amended to
                        date, and in Regulations for the Uniformed Force. Annual Leave Credit shall be
                        pro-rated each year for Firefighters appointed after January 1.

                        An annual leave allowance, based on service in the Department, shall be granted to
                        members in accordance with the following:



              SERVICE                  ANNUAL LEAVE ACCRUAL                  MONTHLY ACCRUAL
              6 years and over             210 hours                             17.5 hours
                                           (10-9 hr. tours;
                                           8-15 hr. tours)

              5 years                         177 hours                             14.75 hours
                                              (8-9 hr. tours;
                                              7-15 hr. tours)

              3 years and 4 years             114 hours                             9.5 hours
                                              (6-9 hr. tours;
                                              4-15 hr. tours)

              1 year and 2 years              72 hours                              6 hours
                                              (3-9 hr. tours;
                                              3-15 hr. tours)




                                                                14

              2010-2017 Firefighters
                                                                                                        20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                                                     INDEX NO.      154982/2020
NYSCEF DOC.
                 Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page
              NO. 9
                                                                           20 of 92
                                                                      RECEIVED NYSCEF: 07/14/2020




                        Effective January I, 2006, the annual leave allowance shall be as follows:

              SERVICE                  ANNUAL LEAVE ACCRUAL                 MONTHLY ACCRUAL
              6 years and over             195 hours                            16.25 hours
                                           (10-9 hr. tours;
                                           7-15 hr. tours)

              5 years                         162 hours                             13.5 hours
                                              (8-9 hr. tours;
                                              6-15 hr. tours)

              3 years and 4 years             99 hours                              8.25 hours
                                              (6-9 hr. tours;
                                              3-15 hr. tours)

              I year and 2 years              57 hours                              4.75 hours
                                              (3-9 hr. tours;
                                              2-15 hr. tours)

                        Vacations shall be in accordance with a nine-group chart which is hereby incorporated by
                        reference and made a part of the agreement.

              Section 2.

              Present practice regarding annual leave for Fire Marshals shall continue, except that as of
              January I, 2006, Fire Marshals will be entitled to 211 hours of annual leave per year, accrued at
              a rate of 17 hours and 35 minutes per month.

              Section 3.

              A.        [fan employee does not receive, or because of illness or the needs of the Fire
                        Department, is unable to take all or part of that employee's vacation in a calendar year,
                        that employee may be entitled to carry the unused portion over into and take such unused
                        portion during the succeeding year but not beyond.

              B.        An employee's annual leave shall be changed to sick leave during a period of verified
                        hospitalization or if that employee is seriously disabled but not hospitalized while on
                        annual leave. The medical leave provided herein shall be administered in the same way
                        as the medical leave program for employees who are not on leave. The Department's
                        decision shall be final in granting leave under this paragraph provided, however, that
                        complaints concerning the refusal of the Chief Medical Officer to change an employee's
                        annual leave to sick leave may be submitted to the Medical Practices Review Committee
                        as complaints pursuant to Article VA, Section 3 of this Agreement.




                                                                i5

              2010-2017 Firefighters
                                                                                                          20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                          INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 21 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




           Section 4.

           Excused time accorded to all other personnel employed by the City such as excusais for the Dr.
           Martin Luther King, Jr. and the Senator Robert F. Kennedy funerals and the Moon Landing
           Observation Day, shall be granted equally to employees covered by this Agreement. Employees
           not accorded the day off shall be credited with compensatory time off.

           Section 5.

           Compensatory days shall be subject to the exigencies of the Department. Where any employee is
           entitled to receive a compensatory day and is denied the request of that employee's choice of a
           compensatory day, that employee shall have the right, in accordance with existing procedures, to
           take such compensatory time subsequently, or, subject to the discretion of the Department,
           receive cash, at straight time, for the applicable period in which event payment shall be made as
           soon as possible.

           Section 6.

           Any employee who is on light duty as a result of a line of duty illness or injury and who has not
           yet taken that employee's vacation shall not be required to take the vacation while that employee
           is continued on light duty.

           Rescheduling of any such vacation shall be subject to the exigencies of the Department.

           Section 7,

           Before commencing duty with a new group, a Firefighter who has completed working two
           9-hour or two 15-hour tours and who is entitled to a 48-hour or a 72-hour leave shall be
           permitted to complete the full 48-hour or 72-hour leave.

           Section 8.

           The Fire Department agrees to make its best efforts to promulgate the vacation chart at least
           ninety (90) days prior to January 1" of each year.

           Section 9.     Off Line Holiday Pay

           Effective September 1, 2009, all members off the line (inclusive of light and full duty) who have
           a work schedule which provides for a regular day off (RDO) during the workweek shall forego
           this RDO in the week in which a holiday occurs. In the event that more than one holiday occurs
           in a week, the member must forego the RDO and one tour of annual leave. All members off the
           line who have a work schedule, which does not provide for a RDO during the work week, must
           forego one tour of annual leave. Under no circumstances where a member is regularly scheduled
           to work on a holiday shall that member receive overtime for hours actually worked per that
           schedule (with the exceptions of veterans working on Memorial or Veteran's day). The intent of

                                                           16
           2010-2017 Firefighters
                                                                                                     20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                                                       INDEX NO.    154982/2020
NYSCEF DOC.
                 Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page
              NO. 9
                                                                           22 of 92
                                                                      RECEIVED NYSCEF: 07/14/2020




              this provision is to ensure that all members referred to above provide 40 hours of work in a week
              in which a holiday occurs.

              In lieu of foregoing a tour of annual leave, the member may reschedule an additional tour of duty
              with the consent of the Fire Department.

              Section 10.    Terminal Leave

              The resolution of the Board of Estimate of the City of New York dated June 27,
              1957, states the following:

                     Members of the Force shall be granted terminal leave with pay upon retirement not to
                     exceed one month for every ten years of service, pro-ratedfor afractional part thereof
                     provided, however, that no terminal leave shall be granted to an employee against whom
                     departmental disciplinary charges are pending.

              Effective September 1, 2015, the parties agree that such Employees as described in the
              Resolution above and are entitled to payment shall now be entitled to voluntarily choose the
              option of a one-time lump sum payment as their terminal leave benefit in lieu of their current
              terminal leave benefit prior to retirement, Such payments shall be made as soon as practicable
              after retirement, consistent with the Stipulation of Settlement reached by the parties in OCB case
              docketed as A-15208-16.

              In the event that a change in legislation is needed to effectuate this agreement, the parties agree
              to jointly support the necessary legislation to implement the terms of this Section 10.


                               ARTICLE XIII - SAFETY STANDARDS AND EQUIPMENT
              Section 1.

              The Department shall establish minimum safety standards for all Firefighting and Fire Marshal
              vehicles, consistent with the standards of the State Motor Vehicle Bureau for comparable
              vehicles, and shall have annual inspections to insure the maintenance of these standards.

              Section 2.

              The assigned Engine or Ladder Chauffeurs, in the presence of the House Watchperson, shall
              notify the Company Officer of defects in apparatus so that an inspection of the apparatus may be
              undertaken and a recording of the Officer's findings made in the Company Journal pursuant to
              Chapter 13.2.6 of the Fire Department's Regulations.

              Section 3.

              When a company receives new equipment, replacement equipment, equipment repaired by the
              Division of Repair and Transportation, and when equipment is repaired in quarters by a
              mechanic, the Officer on duty shall inspect such equipment to insure that it is in proper working
                                                               17

              2010-2017 Firefighters
                                                                                                             20000
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                          INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 23 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




           order. Such officer shall make a signed notation in the Company Journal regarding the results of
           such inspection.

           Section 4.

           In selecting chauffeurs and tiller persons, the Department recognizes the importance of seniority
           (measured by time in the rank) provided the senior applicant has the ability and qualifications to
           perform the work. However, the Department's decision is final.

           Section 5.

           A medical expert designated by the UFA and a representative designated by the Fire Department
           shall meet to develop procedures to monitor Firefighters and Fire Marshals who may be exposed
           to hazardous materials.


                                             ARTICLE XIV - FACILITIES
           Section I.

           All quarters shall have adequate heating, hot water, sanitary and sanitation facilities and Fire
           Marshal quarters shall have adequate desks, telephones and locker space. Notice of any claimed
           violation shall be given to the Department. If the Department does not correct the claimed
           violation within a reasonable time the Union may file a grievance at Step Ill of the grievance
           procedure.

           Section 2.

           When it is anticipated that a fire house or Fire Marshal quarters will be without heat (during the
           heating season), water, power or sanitation facilities for the duration of a tour or longer the
           Department will relocate affected companies or Fire Marshal units to an alternate location until
           the condition is corrected.

                                        ARTICLE XV - TRANSPORTATION

           The Department recognizes its responsibility to provide transportation to and from fires and in
           emergencies. When transportation is not made available, and an employee is authorized to use
           and uses that employee's personal car, that employee shall be paid $1.75 for that use. Payment
           shall be made within a reasonable time.


                                            ARTICLE XVI - VACANCIES

           The Department shall periodically list vacancies in Department Orders. In filling vacancies, the
           Department recognizes the importance of seniority (measured by time in the Department)
           provided the senior applicant has the ability and qualifications to perform the work involved.
           However, the Department's decision is final.
                                                           18
           2010-2017 Firefighters
                                                                                                    20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                          INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 24 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




                                       ARTICLE XVII - INDIVIDUAL RIGHTS

           Preamble.

                   It is the policy of the Fire Department of the City of New York to secure for all
           employees their rights and privileges as citizens in a democratic society, consistent with their
           duties and obligations as employees of the Fire Department and the City of New York. To
           further the administration of this policy, the following guidelines are established:

           Section I.

           Interrogations, interviews, trials and hearings conducted by duly authorized representatives of
           the Fire Department shall be conducted during reasonable hours, preferably when an employee is
           on duty. If an interrogation, interview, or hearing takes place when an employee is not on duty,
           that employee shall be compensated by cash payment for the time spent, including two hours of
           travel time, at the rate of time and one-half. If a trial takes place when an employee who is a
           witness is not on duty, that employee shall be compensated by cash payment for the time spent
           including two hours of travel time, at the rate of time and one-half. If a trial takes place when an
           employee who is an accused is not on duty, that employee shall be compensated by cash
           payment for the time spent, including two hours of travel time, at the rate of straight time, unless
           the trial was postponed by the accused for that employee's convenience or for the convenience of
           that employee's counsel and/or that employee's union representative, in which case the accused
           shall receive no compensation.

           Section 2.

           At the time an employee is notified to appear for interrogation, interview, trial or hearing at
           Department headquarters, the Fire Department shall advise that employee either in writing, when
           practicable, or orally to be later confirmed in writing of (1) the specific subject matter of such
           interrogation, interview, trial or hearing; and (2) whether that employee is a suspect or
           non-suspect. If notified orally, the employee shall be given a written notice before the
           interrogation, interview, trial or hearing.

           Section 3.

           Notice of trial shall be in writing at least ten (10) days in advance of such trial, unless the
           employee waives such notice or unless that employee applies or has applied for a service
           retirement.

           Section 4.

           The employee who is the subject of interrogation, interview, trial or hearing shall be advised of
           the name, rank, and unit of the officer in charge of the interrogation, interview, trial or hearing
                                                             19
           2010-2017 Firefighters
                                                                                                             20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                          INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 25 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




           and of the name, rank and unit or other identification of all persons present connected with the
           interrogation, interview or hearing. The questioning of employees shall be of reasonable
           duration and the employee shall be allowed time for personal needs, meals and necessary
           telephone calls. Offensive or profane language shall not be used, nor shall the employee be
           threatened for failure to answer questions nor promised anything if the member does answer
           questions.

           Section 5.

           When an employee is a suspect in a departmental investigation or trial, the officer in charge of
           the investigation shall give the employee the following warning before the member is
           questioned:

                          I wish to advise you that you have all the rights and privileges guaranteed by the
                  Laws of the State of New York and the Constitution of this State and the United States,
                  including the right not to be compelled to incriminate yourself. You have the right to an
                  attorney present if you wish. I wish to further advise you that if you refuse to answer any
                  questions relating to the performance of your duties, you will be subject to dismissal from
                  your employment with the City. However, if you do answer questions, neither your answers
                  nor any information or evidence which is gained by reason of such answers can be used
                  against you in any criminal proceeding. You are advised, however, that if you knowingly
                  make any false answers or deceptive statements, you may be subject to criminal
                  prosecution and disciplinary action by reason thereof.

           Such employee shall be advised of the right to union representation. When the interrogating
           officer is advised by the employee that the member desires the aid of counsel and/or a union
           representative, the interrogation shall be suspended and the employee shall be granted a
           reasonable time to obtain counsel and/or a union representative, which time shall not be less than
           twenty-four (24) hours.

           [fit appears that the investigation may result in a disciplinary proceeding based on the
           employee's answer to questions or on the employee's refusal to answer, a stenographic or
           electronic record of the questioning of the employee shall be made unless the exigencies of the
           situation prevent such recording.

           In the event that an employee is subject to charges by the Department, any such record shall be
           made available to the employee or the employee's representative. The cost of the recording shall
           be shared equally by the parties.

           Section 6.

                  A. An employee shall not be questioned by the Fire Department on personal behavior
           while off-duty and out of uniform except that the Department shall continue to have the right to
           question an employee about personal behavior while off-duty and out of uniform in the following
           areas:
                          i.     matters pertaining to official department routine or business;
                                                            20
           2010-2017 Firefighters
                                                                                                        20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                          INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 26 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




                          ii.    extra departmental employment;
                          iii.   conflict of interest;
                          iv.    injuries or illnesses;
                          v.     residency;
                          vi.    performance as a volunteer firefighter;
                          vii.   loss or improper use of department property.

                    B. If an employee alleges a breach of subdivision A of this section 6, the member has the
           right to a hearing and determination by the Impartial Panel within 24 hours following the
           claimed breach.

                       To exercise this right, the employee must request such determination at the time when
           an Official of the Department asks questions in an area which is disputed under subdivision A of
           this section. if the employee requests such determination, the member shall not be required to
           answer such questions until the Impartial Panel makes a determination.

           Section 7.

           All employees are reminded that failure to answer relevant questions may result in disciplinary
           action including dismissal from the Department.

           Section 8.

           In the course of an investigation or interrogation, an employee who is not a suspect is required to
           cooperate in the investigation of a complaint. Statements the member has made in the course
           thereof may not be used against the member in a subsequent proceeding in which the member
           becomes a suspect.

           Section 9.

           If an employee is found not guilty in a disciplinary hearing, the record of the proceedings shall
           not become part of that employee's personal record. An employee who is found not guilty shall
           have the right to examine that employee's personal record in the presence of an official of the
           Department after written request to the Department to ascertain compliance.

           Section 10.

           If the Department fails to comply with the provisions of this Article, any questions put to the
           employee shall be deemed withdrawn and the refusal to answer any such questions shall not be
           prejudicial to the employee. Withdrawal as herein described shall not preclude the Department
           from proceeding anew in the manner prescribed herein.

           Section 11.

           The employee shall have the right, at that employee's own expense, to have that employee's
           physician consult with the Department Medical Board after the examination and interview of the
                                                           21
           2010-2017 Firefighters

                                                                                                        20 0 01
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                          INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 27 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




           employee, but before the Departmental Board completes its record and makes its
           recommendation. Present practice regarding filing of medical statements and documentation
           shall continue.

           Section 12.

           If an employee is subpoenaed to testify before a governmental body up to a maximum of two
           employees "per day" in a proceeding, the employee shall be compensated by cash payment for
           the time spent testifying, plus two hours travel time, provided that no compensation be paid
           unless the employee notifies the Department that employee has received a subpoena within 72
           hours after that employee has received it; or as soon as that employee has received it if the return
           date is within 72 hours thereafter. Any amounts received by the employee as witness fees shall
           be deducted from compensation received by the employee from the Department pursuant to this
           Section.


                                   ARTICLE XVIII - GRIEVANCE PROCEDURE
           Section 1.

           A grievance is defined as a complaint arising out of a claimed violation, misinterpretation or
           inequitable application of the provisions of this contract or of existing policy or regulations of
           the Fire Department affecting the terms and conditions of employment. A direct order by a
           Superior Officer, under all circumstances, must be carried out and objections raised at a later
           date through the formal grievance procedure. Prior to the formal presentation of the grievance,
           every effort shall be made to find ways and means of identifying and removing the cause of the
           grievance by discussions with the employee's immediate superior. In the event that any
           employee and/or the Union shall present a grievance, such grievance shall be handled in the
           following manner:

                  STEP I.         A. Within 120 days following the date on which the grievance arose, an
                                  aggrieved employee shall initiate the grievance, in writing, on the
                                  prescribed form to the Company Commander. The determination of the
                                  Company Commander passing on the grievance shall be in writing and a
                                  report shall be forwarded on the prescribed form to the Fire
                                  Commissioner, the aggrieved employee and the Company Delegate within
                                  five (5) days after the submission of the grievance. If the grievance is not
                                  resolved to the satisfaction of the aggrieved employee, the employee shall
                                  have the right to process the grievance to the next step in the grievance
                                  procedure.

                                  B. The Company Delegate shall be the employee's representative at the
                                  first step in the grievance procedure.

                   STEP II.       A. An appeal from the Company Commander's determination at Step I
                                  shall be forwarded in writing on the prescribed form to the Borough
                                  Commander within five (5) days after the aggrieved employee receives a
                                                            22
           2010-2017 Firefighters
                                                                                                        20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                          INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 28 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




                              copy of the Company Commander's determination.

                              The Borough Commander shall schedule a Step II meeting which shall
                              take place within seven (7) days after the filing of an appeal.

                              The Company Commander and the Battalion Chief on duty in the
                              employee's Battalion on the date of the proposed meeting shall be notified
                              of the meeting and directed to attend. The Borough Commander may
                              direct the attendance of any subordinate officer or other witness within the
                              Department, and shall consider any request by the grievant or the Union to
                              direct the attendance of witnesses at the Step II meeting.

                              The determination of the Borough Commander passing upon the Step I
                              appeal shall be in writing and a report shall be forwarded on the prescribed
                              form to the Fire Commissioner, the aggrieved employee and representative
                              within three (3) days after the hearing. If the grievance is not resolved at
                              Step II, the aggrieved employee has the right to proceed to the next step in
                              the grievance procedure.

                              B. A member of the Union's Executive Board shall be the employee's
                              representative at the second step in the grievance procedure.

                 STEP III.    A. An appeal from the Borough Commander's determination at a Step II
                              meeting must be forwarded in writing on the prescribed form to the Fire
                              Commissioner within five (5) days after receipt by the aggrieved
                              employee and the Union of a copy of the Borough Commander's
                              determination. The Commissioner, the Chief of the Department and the
                              Chief-in-Charge Bureau of Personnel and Administration and/or their
                              designees and the aggrieved employee and representative shall meet
                              within ten (10) days of the receipt of the appeal from the Borough
                              Commander's decision at Step II. The parties shall work for a satisfactory
                              resolution of the grievance through conference, negotiations and
                              agreement. The Commissioner shall within five (5) days of the Step III
                              meeting issue a determination, in writing, to the aggrieved employee and
                              representative.

                              B. A member of the Union's Executive Board shall be the employee's
                              representative at the third step of the grievance procedure. No more than
                              four (4) members of the Executive Board are to attend a Step III meeting.

                 STEP IV.     If, after completion of all of the steps provided for above, the grievance
                              has not been resolved, the Union solely shall have the right to bring such
                              grievance to the Impartial Panel for arbitration in accordance with the
                              applicable provisions of the New York City Collective Bargaining Law
                              and Consolidated Rules promulgated by the Office of Collective
                              Bargaining with respect to arbitration. Notice of the Union's intent to
                                                       23
           2010-2017 Firefighters
                                                                                                   2000 1
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                                                     INDEX NO.       154982/2020
NYSCEF DOC.
                 Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page
              NO. 9
                                                                           29 of 92
                                                                      RECEIVED NYSCEF: 07/14/2020




                                     proceed to arbitration shall be served on the Commissioner of Labor
                                     Relations within ten (10) days of receipt by the union of the decision of
                                     the Commissioner or designated representative. In addition, the Employer
                                     shall have the right to bring directly to arbitration any dispute between the
                                     parties concerning any matter defined as a "grievance" herein. The
                                     Employer shall commence such arbitration by submitting a written request
                                     therefor to the Impartial Panel, with a copy to the Union, and the matter
                                     shall proceed in accordance with the Consolidated Rules of the Office of
                                     Collective Bargaining. The Impartial Panel shall hold a hearing within ten
                                     (10) days after the Panel receives a request for arbitration at a time and
                                     place convenient to the parties, and the Panel shall issue an award within
                                     ten (10) days after the completion of the hearing.

              Section 2.

              The time limits contained in this Article may be modified by mutual agreement. Any grievance
              decision not appealed within the time limits prescribed in this agreement after receipt of the
              determination of the appropriate department official shall not be subject to further appeal.

              In the event that the Department or the City fails to comply with the time limits prescribed
              herein, the grievance automatically shall be advanced to the next step.

              Section 3.

              It is understood and agreed by and between the parties that there are certain grievable disputes
              which are of a department level or of such scope as to make adjustments at Step l and Step Il of
              the grievance procedure impracticable, and, therefore, such grievance shall be instituted at Step
              Ill of the grievance procedure. The Union may petition the Impartial Panel for leave to file a
              grievance involving potential irreparable harm concerning safety and health directly at Step IV.
              The Impartial Panel shall have the power to permit such grievance at Step IV for good cause
              shown or direct said grievance to be instituted at Step III. If the Impartial Panel determines that
              the grievance may be properly filed directly at Step IV, the City retains its right to assert all
              defenses which may be properly raised at Step IV.
              Section 4.

              When possible, every effort shall be made to hold grievance hearings when a union
              representative involved is on duty. However, time lost by union representatives and aggrieved
              employees shall not be compensable.

              Section 5.

              Grievances raised by Fire Marshals shall be processed according to the Grievance Procedure set
              forth in this Article except as follows:

              A.      In Step I, grievances shall be forwarded to the Deputy Chief Fire Marshal in charge of the
                      member's base.
                                                               24

              2010-2017 Firefighters

                                                                                                             20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                          INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 30 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




           B.     In Step II, appeals shall be forwarded to the Chief Fire Marshal.

           Section 6.

           A copy of every Borough policy directive shall be sent to the Union when issued. If the Union
           informs the Department that the Union believes that the Borough policy directive is in violation
           of the terms of this agreement or of existing policy or regulations of the Fire Department
           affecting the terms and conditions of employment, the Borough policy directive shall be
           considered official department policy, unless the Department modifies or revokes such Borough
           policy directive prior to its effective date.

           Section 7.

           Whenever the Department intends to alter an existing policy or program or to establish a new
           policy or program, the Department shall give the Union at least fourteen (14) days notice of the
           intended change or new implementation, except in situations when the Department must act
           more quickly because of emergency or other good cause. The Department shall use its best
           efforts to notify the union of the intended change between the hours of 9:00 a.m. to 5:00 p.m.,
           and shall endeavor to provide said notice electronically. This shall not affect the Department's
           right to implement or change such policies or programs nor the Union's right to oppose such
           programs.


                             ARTICLE XIX - LABOR-MANAGEMENT COMMITTEE
           Section 1.

           The Employer and the Union recognize that cooperation between labor and management is
           indispensable to the accomplishment of sound and harmonious labor relations and agree to
           jointly maintain and support a Labor-Management Committee ("Committee").



           Section 2;

           The Committee shall consider and may recommend to the Fire Commissioner changes in
           working conditions of the employees, including, but not limited to, health and safety issues.
           Matters subject to the grievance procedure contained in this Agreement shall be appropriate
           items for consideration by the Committee, but submission of a matter to the Committee shall not
           affect the right to grieve the matter.

           Section 3.

           The Committee shall consist of six members. The Fire Commissioner and the President of the
           Union shall each select three members, and may designate an alternate for each member
           authorized to act in the absence of a member. Members shall serve for the term of this
                                                           25

           2010-2017 Firefighters
                                                                                                        2 00
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                          INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 31 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




           Agreement, provided, however, that the appointing party may remove members that party has
           appointed at any time. Vacancies shall be filled by the appointing party.

           Section 4.

           The Committee shall select a Chair from among its members at each meeting. The chairship of
           the Committee shall alternate between the members designated by the Fire Commissioner and
           the members designated by the President of the Union. A quorum shall consist of a majority of
           the total membership of the Committee. The Committee shall meet at the call of either the Union
           members or the City members at times mutually agreeable to both parties. A written agenda of
           matters to be discussed shall be provided by the party calling the meeting at least one week in
           advance of the meeting, and the other party shall provide any additions to the agenda at least one
           day in advance. Minutes shall be kept of each meeting with responsibility for keeping minutes
           alternating between the members designated by each of the parties. Copies of minutes shall be
           typed and promptly distributed to all members of the Committee. The Committee shall make its
           recommendations to the Fire Commissioner in writing.

           Section 5.

           The Department and the Union shall use their best efforts to schedule two (2) labor-management
           committee meetings per month.


                                            ARTICLE XX — DELEGATES

           The Union may designate a delegate for each company or special unit with 10 or more
           Firefighters or Fire Marshals who shall be the representative of the Union. Where there are more
           than 25 Fire Marshals in a location, the Union may designate additional delegates in a ratio of
           one delegate for each additional 25 Marshals at such location. The delegate shall perform the
           regular duties as an employee. A mutual made by a delegate to enable the delegate to attend a
           Union meeting shall be considered a variance and shall be exempt from the then-existing mutual
           policy.

           The Fire Department shall make every effort to assist Company Delegates in providing coverage
           whenever Delegates are excused to attend UFA meetings. Only members who are available to
           perform duty at straight time salary shall be selected to replace Delegates whether selected by the
           Fire Department or an individual Delegate.


                                             ARTICLE XXI - NO STRIKE

           The Union and the Employees shall not induce or engage in any strikes, slowdowns, work
           stoppages or mass absenteeism nor shall the Union induce any mass resignations during the term
           of the Agreement.


                                                           26
           2010-2017 Firefighters
                                                                                                      2 0 0 0 1_
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                          INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 32 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




                                        ARTICLE XXII - IMPARTIAL PANEL

           As soon as practicable after the execution of this Agreement, a permanent rotating Panel of a
           minimum of three (3) Arbitrators shall be established, drawn from the official panel of the Office
           of Collective Bargaining, as agreed to by both parties, to act during the term of this Agreement.
           The members of the Panel shall be assigned on a rotating basis to arbitrate in all instances where
           arbitration is called for under the terms and conditions of this Agreement.

           The assigned Arbitrator shall hold a hearing at a time and place convenient to the parties and a
           transcript shall be taken unless the taking of a transcript is waived by both parties. The
           Arbitrator shall attempt to issue an award within ten (10) days after the completion of the
           hearing.

           Should any member(s) of the three-person rotating Impartial Panel resign, refuse to act or be
           incapable of acting or should any of the offices become vacant for any reason, the parties shall
           immediately designate another person(s) to act on such Impartial Panel. If the parties cannot
           agree on the successor(s), then arbitrations under the grievance procedures of this Agreement
           shall be held pursuant to the Consolidated Rules of the Office of Collective Bargaining.


                                   ARTICLE XXIII - DETAILS TO OTHER UNITS
           Section 1.

           A.     In the event that a Firefighter or Fire Marshal is detailed to a unit other than the unit to
                  which that employee is permanently assigned, if that employee is required to report at the
                  other unit at the start of a respective tour (e.g., 0900, 1800, etc.), that employee shall
                  receive compensation for travel to the unit to which that employee is detailed at the rate
                  of time and one-half for 45 minutes of travel time if the detailed unit is within the same
                  borough as that employee's permanent unit or 1-114 hours if the detailed unit is in a
                  different borough than that of that employee's permanent unit.

           B.     In the event that a Firefighter or Fire Marshal is detailed to a unit other than the unit to
                  which that employee is permanently assigned and that employee cannot return to the
                  permanent unit within a regular tour of duty (e.g. by 1800, 0900, etc.), that employee
                  shall receive compensation for travel to the permanent unit at the same rates as stated in
                  paragraph A hereof.

           C.     In any event, if the Department transports such detailed Firefighter or Fire Marshal, then
                  that employee shall receive compensation at time and one-half only for the actual travel
                  time outside of that employee's regular tour of duty.

           Section 2.

           In the event that a Firefighter is detailed for more than a single tour and is entitled to receive
           compensation for travel time, the Firefighter so detailed shall receive compensation for travel
           time in the manner prescribed in Section 1 of this Article only for the beginning of the first and
                                                            27
           2010-2017 Firefighters

                                                                                                            2000 1
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                          INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 33 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




           the end of the last day of such detail.

           Section 3.

           A Firefighter or Fire Marshal shall not be eligible for compensation for travel time as provided in
           this Article if:

                   A.      the detail is for a training assignment of any type or to any training location;

                   B.      the Firefighter is detailed while on light duty status;

                   C.      the Firefighter who is detailed is assigned to the limited service squad;

                   D.      the Firefighter is detailed from a staffing pool;

                   E.      the Firefighter who is detailed earns overtime on the detail;

                   F.      the Firefighter is detailed to a company in the same quarters as that employee's
                           own or in adjacent quarters.

           Section 4.

           When computing overtime compensation for travel time as required by this Article, the basic
           hourly rate excluding all premiums shall be used.

           Section 5.

           The Fire Department agrees to continue its practice of not detailing firefighters to a unit for the
           purpose of placing a unit on-line for CFR-D purposes.


                                ARTICLE XXIV - LINE-OF-DUTY DEATH BENEFIT

           In the event that an employee dies because of an injury incurred through no fault of that
           employee's own while actually responding to, working at or returning from an alarm, a payment
           of $25,000 will be made from funds other than those of the Retirement System in addition to any
           other payment which may be made as a result of such death. Such payment shall be made to the
           estate of the deceased.


                 ARTICLE XXV - DEATH BENEFIT - UNUSED LEAVE AND COMPENSATORY
                                               TIME

           If an employee dies while employed by the City, that employee's estate shall receive payment in
           cash for the following as a death benefit:

                                                             28
           2010-2017 Firefighters
                                                                                                        20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                                                     INDEX NO.      154982/2020
NYSCEF DOC.
                 Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page
              NO. 9
                                                                           34 of 92
                                                                      RECEIVED NYSCEF: 07/14/2020




                     A.      All unused accrued annual leave up to a maximum of 54 days credit;

                     B.      All unused accrued compensatory time earned subsequent to March 15, 1968
                             which is verifiable by official Department records up to a maximum of two
                             hundred (200) hours.


                                         ARTICLE XXVI - PARKING FACILITIES

              To the maximum extent practicable and consistent with City policy, parking spaces up to a
              maximum of six spaces per company, will be made available for the cars of employees adjacent
              to, part of, or as close as possible to firehouses, and such spaces will be marked appropriately.
              The Department will issue appropriate parking permits for the designated spaces. The UFA shall
              notify the Department, the Transportation Administration, and the Commissioner of Labor
              Relations of any requests for parking spaces. The City shall have 10 days to respond to such
              requests. If the response is a denial, it shall be specific as to the reasons. If the UFA disagrees
              with any such denial, it shall inform the Commissioner of Labor Relations as to the specific
              reasons for its disagreement, and may refer the matter to the Impartial Panel for advisory
              arbitration.

                                            ARTICLE XXVII - MEAL PERIODS

              In order to improve the efficiency, productivity, health and morale of Firefighters, existing
              practices regarding meal periods shall be modified as follows:

                     Each unit shall be scheduled to receive one half-hour meal period in each tour as
                     described in AUC-Response to fires and other emergencies by a unit during its meal
                     period shall be governed by the provisions of that circular.


                             ARTICLE XXVIII - OCCUPATIONAL HEALTH AND SAFETY

              A.     All protective gear required by the Department shall be provided without cost to the
                     firefighter in a quartermaster system. The Department shall also provide dress uniforms
                     and work station uniforms via the quartermaster system.

                     In addition, effective August 1, 2005, the City shall provide a $450 per year per
                     firefighter cleaning allowance. This provision applies only to firefighters.

              B.     The City shall pay to each Fire Marshal a uniform allowance of $1,100 per annum, to be
                     paid in accord with existing standard procedures. Effective July 31, 2008, the amount
                     paid by the City to each Fire Marshal for a uniform allowance shall be increased by
                     $1,100 per annum in accordance with existing standard procedures.




                                                               29

              2010-2017 Firefighters

                                                                                                              20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                          INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 35 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




                              ARTICLE XXIX - PERFORMANCE COMPENSATION

                   The City acknowledges that each of the uniformed forces performs an important service
           that reflects the diverse missions of the City's uniformed agencies. In order to reward service of
           an outstanding, exceptional nature, each of the uniformed agencies will establish a performance
           compensation program to recognize and reward such service, tailored to the unique missions of
           the individual uniformed agency.

                  The parties agree that additional compensation may be paid to employees performing
           outstanding, exemplary, difficult and/or unique assignments. The City will notify and discuss with
           each affected union of its intent to pay such additional compensation and the individuals to be
           compensated.

                  The criteria for the granting of performance-based compensation shall be based upon
           outstanding performance in the work assigned, and/or performance of unique and difficult work.

                  The performance-based compensation payments provided for in this section shall be one-
           time, non-recurring cash payments subject to applicable pension law. An employee can receive
           no more than one payment annually.

                   This provision shall not affect any existing productivity programs covered in any existing
           collective bargaining agreements. Nor shall this provision be construed to waive any obligation
           of the City to negotiate over future productivity programs as required by applicable law.


                                       ARTICLE XXXI - APPLICABLE LAWS

           The provisions of this Agreement are subject to applicable provisions of law, including the New
           York State Financial Emergency Act for the City of New York, as amended.


                                       ARTICLE XXXII - SAVINGS CLAUSE

           Should any part of this Agreement or any provision herein contained be rendered or declared
           invalid by reason of any existing or subsequently enacted legislation, or by any decree of a court
           of competent jurisdiction, such invalidation of such part or portion of this Agreement shall not
           invalidate the remaining portions thereof.




                                                           30
           2010-2017 Firefighters
                                                                                                       20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                          INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 36 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




           WHEREFORE, we have hereunto set our hands and seals this Ci day of   3a-nuarD ,   2020




           CITY OF NEW YORK                                UNIFORMED FIREFIGHTERS
                                                           ASSOCIATION


           BY:                                             BY:
                 RENEE CAM       N                               GERARD Fl
                 Commissioner o                                  President
                 Labor Relations



           APPROVED AS TO FORM:



           BY:
                 ACTING CORPORATI 7 COUNSEL



           DATE SUBMITTED
           TO THE FINANCIAL CONTROL BOARD:

                                                                                                ••••11.1.1•0   114.1%


           UNIT: FIREFIGHTERS
                                                                           OFFICE 07 t (TO.F. rrt
                                                                                    Z:ETT.X.T.:
           TERM: August 1, 2010 to July 31, 2017
                                                                   CE:i;IAL                                    CO: ,717...:',C7




                                                                                                                        DATE:

                                                                 • '6
                                                                    44:0 001                  ;:icko oar, 1712.02,0



                                                      31
           2010-2017 Firefighters
                                                                                               20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                          INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 37 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




                                                    SCHEDULE A.

                                 JOB DESCRIPTION - FULL DUTY FIREFIGHTER

           I.     Fire and Emergency Operations.

                   Under immediate supervision of company officers a Firefighter while engaged in fire and
           emergency operations performs emergency duties varying from those requiring minimal
           individual judgment to those requiring some independent judgment but in accordance with
           prescribed methods and procedures. These duties are performed in responding to, working at
           and returning from fire and emergency operations. They shall include but are not limited to:

                  a)      Monitoring all alarm circuits and equipment, recording of all alarms received and
                          proper performance of housewatch duty.
                  b)      Operation of apparatus and other automotive equipment of the department.
                  c)      Rescue, search, ventilation, laddering, overhauling and forcible entry.
                  d)      Stretching of hose lines, directions of streams and use of nozzles.
                  e)      All chauffeuring duties and related duties.
                  1)      Operations of small boats, deckhands and mariner duties on fireboats.
                          Use of tools and equipment made available for accomplishment of duties.
                  h)      Patrolling and responding, as necessitated by fire and/or emergency conditions
                          and fire protection needs.

           2.     Fire Prevention Operations.

                   Under normal supervision of company officers a Firefighter individually or collectively
           with other Firefighters, performs inspectional, investigational, educational and regulative duties
           in the area of fire prevention operations. These activities involve separate procedures and the
           making of decisions requiring individual judgment but in accordance with prescribed methods
           and procedures and/or direction of immediate superiors. This shall include but is not limited to:

                  a)      Inspection of buildings, structures, tunnels, enclosures, vessels, piers, terminals,
                          bridges, carriers, containers places or premises including fire protective
                          equipment contained therein.
                  b)      Dissemination of information and education to the public.
                  c)      Investigation of perilous or fire breeding conditions.
                  d)      Issuance of summonses, violation orders or referrals to other city agencies as
                          required by law.
                  e)      Recording and clerical procedures in connection with all of the above items.

                  This shall exclude but is not limited to:

                  a)      Electrical inspections, except for those which create fire breeding potentials.
                  b)      Alarm Box inspections, except in cases of emergencies affecting fire alarm


                                                              32


                                                                                                         2 0 0 0 1.
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                          INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 38 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




                          circuits.
                  c)      Clerical, other than those specifically related to required duties.

           3.     Quarters and Apparatus Operations.

                   Under general supervision of company officers a Firefighter performs routine preventive
           maintenance operations in areas of quarters and apparatus. Work is performed with all methods
           and procedures defined and duties assigned at frequent intervals under complete supervisory
           controls. This shall include but is not limited to:

                  a)      Apparatus and equipment as noted in Chapter 13 of the Regulations for the
                          Uniformed Force.
                  b)      Company quarters as noted in Chapter 19 of the Regulations for the Uniformed
                          Force.
                  c)      Marine Administration Division as noted in Chapter 14 of the Regulations for the
                          Uniformed Force.

                  Certain specific quarters and apparatus operations have been delegated to Civilian
           personnel within the civil service framework where budget authorization has been obtained.
           Examples of such inclusions are listed below:


                  a)      Tire changing for heavy apparatus, as opposed to passenger vehicle type.
                  b)      Major painting and major chipping of vessels, and major painting in quarters or
                          for apparatus.
                  c)      Removal of rubbish work after completion of work by contractors.
                  d)      Major mechanical repairs, such as brake adjustments and clutch repair.
                  e)      Assisting in contract work on Fire Department buildings.
                  f)      Moving and vanning of furniture and equipment.

                  However, in an emergency situation Firefighters may be required to perform any duty
           assigned, including duties listed above, when the Fire Commissioner or the Chief of Department
           believes that the exigency of the situation requires the performance of such duties.


           4.     Training.

                    Under direct supervision of superior officers, Firefighters engage in training and drill
           activities to attain and maintain that degree of knowledge and skill required to perform their
           proper functions as Firefighters in the Fire Department of the City of New York.




                                                             33


                                                                                                          20 0 01
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                          INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 39 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




           5.     General Department

                   Under normal supervision of company officers a Firefighter shall be responsive to the
           immediate demands of and the service function to the general public and to the lawful orders and
           directives of that employee's immediate supervisors and the regulations for the Uniformed Force
           as promulgated by the Fire Commissioner.

           6.     Limiting Clause

                   Nothing herein contained is intended to, nor shall it, contravene any law of the State
           and/or the City of New York or the rules and regulations of the Fire Department of the City of
           New York




                                                          34

                                                                                                     20 001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                          INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 40 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




                                                   SCHEDULE Aa

                                Job Description - FIRE MARSHAL (UNIFORMED)

           Duties and Responsibilities
           Under supervision, performs responsible work in the investigation of the causes, circumstances
           and origins of fires and/or explosions; performs related work including but not limited to:

                  a)     Looks for and examines evidence at the fire scene to determine origin and cause
                         of fire; collects, preserves, and requests analysis of evidence; completes the
                         required forms; directs and/or coordinates photographing fire scene and related
                         evidence; analyzes and interprets laboratory results to determine its potential
                         value and relevance to the investigation.
                  b)     Performs mobile and fixed surveillance, including the use of electronic devices, to
                         gather intelligence, to identify, locate and apprehend suspects and to locate
                         witnesses; prepares and serves subpoenas to ensure the appearance of witnesses
                         and production of records relevant to the investigation; administers oaths to
                         witnesses; obtains sworn oral and/or written testimony from witnesses; interviews
                         witnesses and/or suspects to obtain information about investigations.
                  c)     Applies for and executes search and arrest warrants; effects arrests of suspects;
                         transports suspect to police precinct and central booking and completes related
                         paperwork, including On-Line-Booking Sheet.
                  d)     Gives testimony as expert and lay witness at hearings, jury proceedings, and
                         criminal and civil triais.
                  e)     Operates star-wars handie-talkie and fire department's radio to receive and
                         transmit information.
                  f)     Makes recommendations to immediate supervisor regarding the status of
                         investigations.
                  g)     Coordinates investigative activities with various federal, state, local and private
                         agencies.
                  h)     Provides guidance and assistance to recently trained and graduated fire marshals.
                  i)     Prepares fire investigation reports, including the completion of related forms.
                  j)     Coordinates, prepares and manages a schedule for daily activities.
                  k)     Maintains and safeguards personal firearms and equipment and demonstrates
                         proficiency in the use of firearms, as required by department's policy.
                         Ensures the proper maintenance of department vehicles and equipment.




                                                          35




                                                                                                    20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                                                       INDEX NO.    154982/2020
NYSCEF DOC.
                 Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page
              NO. 9
                                                                           41 of 92
                                                                      RECEIVED NYSCEF: 07/14/2020




                 r:rr nr •   1




                       fr
                                 www nyc gov/fdny

                                  Daniel A. Nigro
                                  Fire Commissioner


                                                           ATTACHMENT A


              Gerard Fitzgerald, President
              Uniformed Firefighters Association
              204 East 23 Street
              New York, NY 10007

                                                      Re: 2010-2017 UFA Agreement

              Dear Mr. Fitzgerald:


                     All overtime worked shall be paid no later than sixty days after the end of the month in
              which the overtime is worked. Any errors will be paid within fourteen days of the payday on
              which the overtime was to have been paid.


                                                                       Very truly yours,




                                                                       Daniel A. Nigro
                                                                       Commissioner




                                                                  36

                                                                       Fire Department, City of New York
                                                                          9 MetroTech Center, Brooklyn New York 11201-3857



                                                                                                           2000 1
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                          INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 42 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




                                                   ATTACHMENT B

                Based upon the July 28, 1978 Report of the Fire Department Medical Practices Review
           Committee ("Committee") the parties agree as follows:

                   1. The underlined portions of the annexed Recommendations of the Committee shall be
           implemented immediately, and all legal steps and administrative orders and directives necessary
           for such implementation shall be effectuated forthwith.

                   2. To the extent the remaining recommendations require further study, consultations, or
           contact with other institutions or persons, such actions shall be undertaken as soon as possible,
           pursued vigorously and the recommendations implemented in accordance with the result of such
           actions as expeditiously as possible.

                  3. The Ongoing Panel recommended by the Committee shall be the original Committee.

           (1)    Finding:

                   The Fire Department Medical Division in general is performing its required functions as
           prescribed by the Department and has the interest of the health of the members of the
           Department as its overall objective. Our evidence indicates that many members of the
           Department are in favor of retaining this service. However, the Committee finds that certain
           problems exist which need prompt resolution.

           Recommendation:

                  The Fire Department Medical Division should be maintained and specific changes made
           as recommended below.

           (2)    Finding:

                   Some members of the Department and their Union leadership believe that the Medical
           Division has acted more as an arm of management's absence control efforts rather than in the
           interest of the health and well-being of the Firefighters. This negative opinion tends to be based
           on a series of incidents occurring over a period of time, although it is suggested that it became
           accentuated in the years just prior to this administration. This negative perception is not directed
           against all of the medical officers, staff, or practices of the Medical Division, but tends to focus
           on rather specific recurrent types of incidents.




                                                            37



                                                                                                        20 0 0 1
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                                                      INDEX NO.      154982/2020
NYSCEF DOC.
                 Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page
              NO. 9
                                                                           43 of 92
                                                                      RECEIVED NYSCEF: 07/14/2020




              Recommendation:

                      It is clear to the Committee that so long as the Medical Division remains part of the
              Department and is responsible for fitness for duty evaluations, inevitably a conflict of interest
              will be perceived by some. The leadership of the Department should reinforce the need for
              concrete actions to reverse the negative perceptions voiced by a number of patients. Patients at
              all times must be addressed and treated with respect. Inappropriate professional behavior must
              be effectively dealt with administratively. The Department should give high priority to
              minimizing this perception by positive and ongoing actions. This report hopefully points to
              some beginning directions but cannot be the end of a new Departmental effort.

              (3)    Finding:

                      Physicians reporting to fires are sometimes delayed for a variety of reasons.
              Furthermore, fire calls during the day when the clinic is in session, depletes the clinic's medical
              staff. In addition, the areas of medical subspecialization of some of the medical officers appear
              not to be those urgently required at the scene of a fire.

              Recommendations:

                       (a) Medical officers on call, particularly during the day time hours, and at times of heavy
              traffic congestion should not be relied upon for prompt responses to the scene of a fire or to fire
              houses. Their later response and night time coverage may still be desirable as a back-up resource
              or during a transition to the arrangements recommended below (b).

                      (b) Specific, preselected hospitals, preferably those with relevant tertiary care
              capabilities, should respond to the fire scene with physician(s); either a senior level resident or
              attending physician specially trained and oriented in fire injuries. A physician in internal
              medicine trained in cardiopulmonary problems, smoke inhalation, etc., and/or one trained to deal
              with trauma such as fractures, sprains, burns, etc., should respond. Consideration should be
              given to the possible use of the City's MERVANS, and the Emergency Medical Service should
              participate in planning this response system.

                     (c) If possible, standardized criteria should be developed to assist in more uniform
              medical evaluation and treatment planning.

                      (d) It is desirable that for every tour of duty, at each fire house a trained EMT
              (Emergency Medical Technician) be on duty. The member should be specifically trained in
              assisting at the scene of a fire in the emergency treatment and triage of common fire fighter
              injuries and illnesses.



                                                               38




                                                                                                            20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                          INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 44 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




           (4)    Finding:

                  On occasion Firefighters injured in line of duty have been taken to hospitals not
           appropriate for the specialty care they require.

           Recommendation:

                    Specific pre-selected institutions with appropriate specialized tertiary care resources
           should be identified and used promptly for particular injuries - (e.g. eye injuries). !fa Firefighter
           is initially brought to another institution and the determination made that a specialty service is
           required, after stabilization, the member should be promptly moved to the appropriate institution.
           A list of these specialty services should be made and updated annually. If the Emergency
           Medical Services can be of assistance in this effort they should be so involved.

           (5)     Finding:

                   On occasion there appears to be undue delay in authorizing or arranging for appropriate
           specialty consultation for sick or injured Firefighters.

           Recommendation:

                   Procedures and policies should be established to assure prompt referral of any individual
           for specialty consultation. A relationship should be established with a number of institutions and
           individuals expert in their fields and capable of in depth evaluation and treatment. Where
           possible the consultants should be located in each borough.

           (6)     Finding:

                   The medical officers' visits to hospitals is reportedly sporadic and on occasion the patient
           is disturbed rather than helped.

           Recommendation:

                   A standard procedure should be established and followed with regard to prompt and
           regular visits to hospitalized Firefighters. The medical officer should, in consultation with the
           responsible physician, review the medical records and history and make suggestions with regard
           to the patient's treatment, discharge or other disposition. If transfer to another facility is deemed
           necessary. it should be expedited. In the event of a disagreement between the responsible
           physician and the medical officer. the Firefighters should be advised of this and counseled as to
           the reason for the medical officer's recommendation. If necessary a third party specialist should
           be called promptly. In no event should a patient be subjected to harsh physical or mental


                                                            39



                                                                                                        2U00
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                          INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 45 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




           treatment. Problem cases should be seen by the Chief Medical Officer whenever necessary.

           (7)    Finding:

                 There are certain routine policies and practices of the Medical Division and the
           Department that appear to be unnecessary and potentially counter-productive.

           Recommendations:

                   (a) There do not seem to be compelling reasons for the medical officers to see
           Firefighters who have themselves determined that they are sufficiently recovered from an acute
           short term illness to return to duty. This procedure should be eliminated and replaced by self-
           declaration by the Firefighters with the concurrence of his commanding officer.

                    (b) A procedure should be established to avoid frequent visits to clinic for routine
           check-ups in the case of intermediate term illness or injuries such as fractures or coronaries. An
           initial evaluation of each case and consultation with the private physician should enable the
           establishment of a reasonable recovery period. Toward the end of this pre-determined period a
           re-evaluation, if necessary in person, should be performed. A weekly desk audit of these patients
           should be formed and appropriate appointments and consultations scheduled. Specialists
           selected by the Department and located in each borough could be delegated the responsibility to
           review and recommend duty status in their field of expertise.

                  (c) Uniformity requiring that a non-bedded sick or disabled Firefighter remain at home
           while on sick leave should be discontinued, particularly in instances of illness or injuries with
           prolonged recuperation periods.

                  (d) Surprise visits by physicians for the purpose of determining whether a Firefighter is at
           home should be discontinued. This "truancy" function is not an appropriate medical
           responsibility.

                   (e) The elimination of physician visits at home for purpose of return-to-duty status
           determination should be evaluated in a pilot study to ascertain whether this procedure in fact
           results in a significantly more rapid return to duty.

           (8)    Finding:

                  The Medical Division's function in review of health status and duty fitness evaluation is
           necessary but should not be its sole objective. The Medical Division should also provide
           services of primary care treatment for minor illnesses as well as certain other evaluation,
           treatment, rehabilitation and preventative services. These health services, if available, would


                                                            40



                                                                                                            20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                          INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 46 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




           result in more rapid recovery or actual avoidance of illness, injury or disability both short and
           long term. They would undoubtedly result in an improved perception of the Department's
           Medical Services. In the Committee's opinion, some of these services will be reimbursable by
           third party insurance.

           Recommendations:

                   (a) Minor illness and injuries should be evaluated and treatment initiated by the medical
           staff. Full-time seven days a week primary care physicians and nurse practitioners or physician
           assistants, trained and experienced in primary care, should be selectively recruited. The current
           mix of subspecialists in the Department seems somewhat inappropriate and should be
           re-evaluated.

                   (b) Back ailments and other musculoskeletal problems are of high incidence in the
           Department. A special group of physicians and support staff(including physio-therapists)
           should be developed to diagnose, treat and provide rehabilitation programs. This program
           should be designed in consultation with individuals expert in this area. Appropriate members of
           the current medical staff may be suitable for assignment to this program but it will require
           additional expert medical and auxiliary staff. A special site will be required which could be in
           the clinic building. Establishing this program at another site may be considered, including the
           possibility of a health care institution based facility. Eventually, depending on workload,
           additional decentralized sites may be needed.

                   (c) A hypertension screening and treatment program should be developed and
           implemented for members of the Department, in consulting with individuals familiar with such
           programs. It should be staffed by appropriately trained and experienced physicians and nurse
           practitioners. This program could initially be situated in the clinic area, and ultimately
           depending on workload, may be decentralized.

                  (d) A cardiac evaluation and rehabilitation program modeled after existing programs
           should be developed. This program should be made available to members of the Department
           with cardiac illnesses.

                    (e) The physical re-examination program initiated by the Department is a commendable
           first step towards health maintenance. This program should be expanded to provide complete
           examinations and appropriate laboratory studies and should be integrated with the programs
           noted above.

           (9)    Finding:

                  The clinic area is physically uncomfortable and impersonal. Waiting time is often


                                                           41



                                                                                                     20 0 0
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                          INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 47 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




           prolonged. For some members, visits to the clinic are made more difficult because of lack of
           nearby parking.

           Recommendations:

                   (a) Prompt action should be given towards improving the environmental qualities of the
           clinic and related facilities. The waiting area should be redesigned to create a more comfortable
           and warm atmosphere. Some of the modern health institutions can provide suitable models.

                 (b) Individual scheduled or block scheduled appointments at the clinic should be
           implemented to avoid prolonged waiting times.

                  (c) If possible arrangements should be made to provide parking facilities for Firefighters
           when they must visit the clinic.

           (10)    Finding:
                   The organization, structure and staff utilization of the Medical Division are not optimal
           for the Division to accomplish its goals.

           Recommendations:

                  (a) Serious consideration should be given to reorganizing the Medical Division consistent
           with the findings and recommendations of this Committee. The recruitment of an Administrator,
           preferably a physician, with practical experience in primary ambulatory care should be
           aggressively pursued. The Committee believes this would assist in the implementation of these
           recommendations.

                   (b) Nurse practitioners and/or physician assistants should be employed to serve in the
           clinic to assist in the work-up and examination of all patients and the staffing of the programs
           recommended above. Recruitment of these individuals should focus not only on their
           professional skills and experience but also on their ability to help create a more positive
           atmosphere. The current nurse utilization does not appear to provide critically needed services.
           The maintenance of this staff may not be essential unless they can be effectively integrated into
           the proposed structure.

           (II)   Finding:

                  There is need for the development of a process by which the quality of medical care
           provided to the members of the Department can be evaluated on an ongoing basis.




                                                            42



                                                                                                     20 00
(FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PMT                                                 INDEX NO. 154982/2020

NYSCEF DOC.   NO. Case
                  9    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 48 of 92
                                                                       RECEIVED NYSCEF:                            07/14/2020




              Recommendations:

                      (a) A systematic Departmental recording and analysis of patients' complaints should be
              established to evaluate progress and to permit prompt corrective action. A patient satisfaction
              questionnaire of the Medical Division's performance should be developed to enable regular
              measurement of the Medical Division's performance and to assist in making necessary changes.
              To the degree that expectations and practical realities do not coincide. effective communication
              and education must be provided.

                      (b) An ongoing medical care review panel independent of the Medical Division should be
              established to assist the Department in monitoring the quality and nature of its medical services.
              This panel, which should be of the nature of a medical advisory board to the Commissioner. will
              help assist him in evaluating the quality of medical services. recommend changes to improve
              these services. and help assess their implementation. The panel should meet on a regular basis
              (at least quarterly), and receive relevant reports and information as to the medical services
              provided, and make appropriate recommendations to the Commissioner. While it is not within
              the scope of this Committee's mandate, it is not unreasonable to suggest that some mechanism be
              established to assist other agencies in the ongoing evaluation of the medical services they
              provide to their employees.




                                                              43


                                                                                                        2. 0 0 0 1.
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                          INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 49 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




              c.:tro
             m‘ry.




                         www.nyc.gov/fdny
                          Daniel A. Nigro
                          Fire Commissioner


                                                  ATTACHMENT C




           Gerard Fitzgerald, President
           Uniformed Firefighters Association
           204 East 23 Street
           New York, NY 10010

                                                                             Re: 2010-2017 UFA Agreement

           Dear Mr. Fitzgerald:

                   An employee shall not lose an adjusted tour or annual leave carried over into the succeeding
           year, but not taken during that year because of a line-of-duty injury.


                                                                        Very truly yours,




                                                                        Daniel A. Nigro
                                                                        Commissioner




                                                            44
                                                                                                           2 0 0 01
                                                             Fire Department, City of New York
                                                                 9 Metrolech Center, Brooklyn New York 11201-3857
(FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PMT                                                         INDEX NO. 154982/2020

NYSCEF DOC.
                 Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page
              NO. 9
                                                                            50 of 92
                                                                       RECEIVED NYSCEF:                                        07/14/2020




         C'D'ot                      Office of Labor Relations
               WYO   rI k
                                                22 Cortlandt Street New York, NY 10007
                                                               nyc.goviolr
         Renee Campion                                                                   Claire Levitt
          Commissioner                                                                   Deputy Commissioner
         Steven H. Banks                                                                 Health Care Cost Management
         First Deputy Commissioner                                                       Georgette Gestely
         General Counsel                                                                 Director, Employee Benefits Program




                                                    ATTACHMENT D
              Gerard Fitzgerald, President
              Uniformed Firefighters Association
              204 East 23 Street
              New York, NY 10010

                                              Re: 2010-2017 UFA Agreement

              Dear Mr. Fitzgerald:

                      For the term of this Agreement, "A delegate who is a Firefighter first grade and who has
              served as a delegate for six months shall not be involuntarily transferred because of activities
              protected under the Taylor Law and the NYCCBL as a delegate on behalf of the Union."


                                                                            Very truly yours,



                                                                            Renee Cam




                                                              45

                                                                                                                20001
FILED: NEW YORK COUNTY CLERK 07 14/2020 09:50                                                              INDEX NO.       154982/2020
NYSCEF DOC.
                 Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page
              NO. 9
                                                                           51 of 92
                                                                      RECEIVED NYSCEF: 07/14/2020




               gfie
              aWewr)rk,
                t f-                      Office of Labor Relations
                                                   22 Cortlandt Street, New York, NY 10007
                                                                  nyc.gov/olr
              Renee Campion                                                                  Claire Levitt
              Commissioner                                                                   Deputy Commissioner
              Steven H. Banks                                                                Health Care Cost Management
              First Deputy Commissioner                                                      Georgette Gestely
              General Counsel                                                                Director, Employee Benefits Program




                                                     ATTACHMENT E

              Gerard Fitzgerald, President
              Uniformed Firefighters Association
              204 East 23 Street
              New York, NY 10010

                                                                    Re: 2010-2017 UFA Agreement

              Dear Mr. Fitzgerald:

                      The City and the UFA agree that all fire companies adjacent to police stations shall have
              access to heating and cooling controls located in police stations or that such companies shall have
              separate heating and cooling controls. To accomplish this goal, the City agrees to make every
              effort to resolve this problem by communications with the Police Commissioner and any other
              relevant City officials to establish procedures and programs for resolving this problem.

                      The City and the UFA further agree that all fire companies should be provided with
              adequate ventilation. The Fire Department intends to continue installation of apparatus floor
              ventilation systems according to the schedule that has been furnished to the Union, to consult and
              discuss with the Union any problem which might delay the scheduled completion of such
              installation, and to continue to maintain in good order those ventilation systems which have been
              or shall be installed.


                                                                             Very truly yours,



                                                                             Renee Campion




                                                               46

                                                                                                                   20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                                                            INDEX NO.       154982/2020
NYSCEF DOC.
                 Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page
              NO. 9
                                                                           52 of 92
                                                                      RECEIVED NYSCEF: 07/14/2020




                `The
               Clkf                         Office of Labor Relations
               Wewliirk,                              22 Cortlandt Street, New York, NY 10007
                                                                     nyc.gov/olr
                Renee Campion                                                                   Claire Levitt
                Commissioner                                                                    Deputy Commissioner
                Steven H. Banks                                                                 Health Care Cost Management
                First Deputy Commissioner                                                       Georgette Gestely
                General Counsel                                                                 Director, Employee Benefits Program




                                                     ATTACHMENT F


              Gerard Fitzgerald, President
              Uniformed Firefighters Association
              204 East 23 Street
              New York, NY 10010

                                                                    Re: 2010-2017 UFA Agreement

              Dear Mr. Fitzgerald:

                    The City of New York recognizes its ongoing obligations under Article XXX of the
              1980-82 Agreement with respect to parking spaces.

                     The City will use its best efforts forthwith to fulfill those obligations, and will keep the
              Union fully apprised of its efforts to secure such parking.


                                                                             Very truly yours,



                                                                             Renee Campion




                                                              47
                                                                                                                   20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                          INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 53 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




                        ) -)
                        www nyc.gov/fdny

                          Daniel A. Nigro
                          Fire Commissioner



                                                 ATTACHMENT G



           Gerard Fitzgerald, President
           Uniformed Firefighters Association
           204 East 23 Street
           New York, NY 10010

                                                              Re: 2010-2017 UFA Agreement

           Dear Mr. Fitzgerald:

                   Entitlement to the existing allowance for cleaning and maintenance of personal equipment
           shall accrue upon entry to that effect by the Company Officer in the Company Journal.

                                                                      Very truly yours,




                                                                      Daniel A. Nigro
                                                                      Commissioner




                                                         48                                             20001
                                                           Fire Department, City of New York
                                                               9 MetroTech Center, Brooklyn New York 11201-3857
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                          INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 54 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




                     Vs!
                       41 •
                                      Office of Labor Relations
          47trewYork,                           22 Cortland( Street, New York, NY 10007
                                                               nyc.gov/olr
          Renee Campion                                                                   Claire Levitt
          Commissioner                                                                    Deputy Commissioner
          Steven H. Banks                                                                 Health Core Cost Management
          First Deputy Commissioner                                                       Georgette Gestely
          General Counsel                                                                 Director, Employee Benefits Program




                                                   ATTACHMENT H

           Gerard Fitzgerald, President
           Uniformed Firefighters Association
           204 East 23 Street
           New York, NY 10010

                                                                  Re: 2010-2017 UFA Agreement

           Dear Mr. Fitzgerald:


           Upon execution of this agreement the parties agree to the extension of the tire salvage program
           to all ladder companies citywide.


                                                                           Ver truly yours,


                                                                           Renee Campion



           AGREED AND ACCEPTED ON BEHALF OF THE UFA



           ByrERARDFITzGERA




                                                             49

                                                                                                                     20001
FILED: NEW YORK COUNTY CLERK 07 14/2020 09:50                             INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 55 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




           cge
          a tf                        Office of Labor Relations
          WewYo'rk,                             22 Cortlandt Street, New York, NY 10007
                                                               nyc.gov/olr
          Renee Campion                                                                   Claire Levitt
          Commissioner                                                                    Deputy Commissioner
          Steven H. Banks                                                                 Health Care Cost Management
          First Deputy Commissioner                                                       Georgette Gestely
          General Counsel                                                                 Director, Employee Benefits Program




                                                 ATTACHMENT I



          Gerard Fitzgerald, President
          Uniformed Firefighters Association
          204 East 23rd Street
          New York, NY 10010


                                        Re:    2010-2017 UFA Agreement


          Dear Mr. Fitzgerald:


                  This letter will confirm our mutual understanding regarding the January 30, 1996
          Stipulation of Settlement in BCB Case No. 1265-90, known as the Roster Staffing Agreement.
          The parties agree to extend the Roster Staffing Agreement by amending the January 31, 2006
          dates set forth in the Eleventh paragraph to read January 31, 2011.

                  This will also confirm the parties' understanding with respect to the Hazardous Materials
          Technical units that are the subject of Arbitration No. A-10735-04. The parties agree that these
          units shall not be counted and shall not be included in the C+60 engine companies under the Roster
          Staffing Agreement.

                  Effective January 1, 2003, 96 hours of roster staffing overtime for UFA Board Members
          to be used consistent with the Roster Staffing Agreement.

                  The union agrees to withdraw, with prejudice, the cases docketed as BCB-2928-11, A-
          13849-1 1. The union agrees to withdraw the case docketed as A-13910-11 without prejudice to re-
          filing should a similar circumstance arise in the future.

                  This will confirm our mutual understanding that a labor-management committee be
          established with representatives of the Fire Department and the UFA that will meet on a regular

                                                           50


                                                                                                               2 0 0 0 ih
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                          INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 56 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




           basis to monitor and study all aspects of the current roster staffing program including safety issues
           and any issues regarding the calculation of medical leave. The committee shall develop and make
           recommendations to the Fire Commissioner.

                                                         Very truly yours,



                                                         Renee Campion


           AGREED AND ACCEPTED ON BEHALF OF FDNY:


                ,y         0
           By: Daniel A. Nigro


           AGREED AND ACCEPTED ON BEHALF OF THE UFA:



           By: GE     RD FITZGERALD




                                                            51

                                                                                                            2000   Fr.
(FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PMT                         INDEX NO. 154982/2020
                Case
 NYSCEF DOC. NO. 9
                     1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 57 of 92
                                                                     RECEIVED NYSCEF: 07/14/2020


     r   •




                                          OFFICE OP MU ICIPAL LABOR RELATIONS
                                          lie CHURCH Men. MS ti 1001P7




               maeselW. LINN
                  mom

                AWN Ammar
                 ro Iwo Iftrorr



                                                                iforombas 2$, Jill

               Professor Walton Gollhorn
               Columbia University Law School
               41S West 111th Streik%
               mew Tart, ow Ugh 10027
                                               itir
               Mtn Progasaor 04112horns
                   rise City oil New Tern has review             the position it teat is the
               abovs—anumosatot ingoot proms/Bog                 ors yes sad has deoidOill to
               =MT     its Spates Manning Proposal.
         1•
                   The looter 'Wining ?caramel de              gibed by the City in that
               prooseding is modified as follows:
                    The original proposal datailo# t the !MI MI, used as a
                    starting point the entreat hod tad headcount itadgeted
                    hooloOsse reprosonte an 'visage masinut od firelighters on
                    payroll eves a on* nos period) et nal. That headcount will
                    be bleellit della by US to 1043 o tang realise the badigatary
                    swinge ISOM the ants* il.11 hos is pas firadightes peg year
                    resulting stew teis remit ism      award. is the original
                    proposal, thoCity assumed that it utaldi need is add 218
                    firefighters to the budgetall    dseaat which would have
                    busload; the basdoostae up to SU
                    Under the revised proposal, a               firelighter smolt fOs
                    probatiosary firelighters in                r first aim months oS




                                  Arpeorromprommmommommini,
                                                              4•111114.1101=2riVermPl.   ..:_•-- -••'t Ars:    .1. •




                                                                                                              20 0 01
                                                                                    INDEX NO. 154982/2020
(FILED: NEW YORK COUNTY CLERK 07/14/2020                    09 : 50 PM
NYSCEF DOC.
                  Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page
              NO. 9
                                                                            58 ofNYSCEF:
                                                                       RECEIVED   92             07/14/2020




                                                   -2-


                       espleyesat ass Illefigbtass oe inal leave will be guaranteed
                       19 home of overtime eppoiteeit OS in exchange fest shish the
     •                 autltaiiSedi Wester, beedeeust
                       sees as the        trial,   able
                                                          li be reduced 161311s AS
                                                            lagleeate thelpselliellay
                       aseseesed elellfegy of five hafts less► the haadueueb viii be
                       sedated tie 89911.
                       The 94 bows *I °Vestige viii        wetted sessrdiegto a
                       setsdhale established by the Oss   stool sad east be satuallp
                       *said We seek eligible !traits     tar to twelve the overtime
                       eas110110aties. *stool asahasges   of these ovestias tours will
                       only be reassitte4 whose the       sage is     lilted within apes
                       days of tha sellable& overtime     our. ru22        iissilibtere
                       will be ageism* to overtime as     the books!s* gad        duty
                       fitedightanre to adidaistrstiwe      stiles. The Derestmant sty.
                       is its dieerstioe, schedule the    ovastine Mirth, low
                       availability pesiods.
                  Is all other/ respects, the City's p twist and position    rivals    the
                  sasses
                      The auhstaeoe ea this groceedle      is wbetbes the City's roster
                  Missing proyesel meld have a print      col Wpm* on the workload and
                  safety of firseiglitesa as the *bac     tsp.° while mode met believe
                  that the UM proved its case, we          atheism, reviewed! the
                  gtaeeseb tar see it additionsl stags    could be takers to address the
                        osocteras.
                      The City believes that the goal lcatioss set forth above do
                  address these exeseleass especially a the nee Deputise* intends
     •            to sakedele the 94 bests od overt
                  at the, time that the jester wasted
                                          hewing the f1
                                                          tea sada settwe else lighter
                                                          T edni psedlete lour
                                                             lily to previde additions
                            at the        rhea
                                             a the, tura mos it is seeded tee seat
                  the aevisell es media ail Testes as       raspiest slieviatas as?
                  allege* oisiii flab tlio_psegame has    menial latest ea welkin
                  *a safety. Alas the addltleeet say soda astir* firelighter will
                  he eligible to teesive lass tee gig         of overtime will
                  adequately esitgeosate them Sae the        lee pep these firefighters
                  way loss as a result of the Lori       titles al the original roots/
                  mantas, pre ssen.
                       A copy od this latter is bads' lanai' to Mks nbras.



                                                          77317
                                                          Robert W. L4    — '"•-•
                  as   Wichita/ *brae
                  01031. p.11-41.




                                                                                             U
(FILED: NEW YORK COUNTY CLERK 07/14/2020 09 : 50 PM                                                  INDEX NO. 154982/2020
NYSCEF DOC.
                 Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page
              NO. 9
                                                                            59 of 92
                                                                       RECEIVED NYSCEF:                           07/14/2020
                         _ Fr arCERTILIWI BALM                     5!6     I           T102    P.D1/411   F-$41



                                                 THE CITY OF NEW YORK
                                      OFFICE OF LABOR RELATIONS
                                            40 Rector Street, New York, N.Y. 10006


              JAMES F. HANLEY
               Arring Commistiziner
              CAROLINE I. SULLIVAN
              Dspary CoreetInskur


                                                                                           January 30, 1996

              Thomas Von Essen, President
              Uniformed Firefighters Association
              204 East 23rd Street, 5th Floor
              New York, NY 10007

              Dar Mr. Von Essen:

                      This is to clarify paragraphs sixth and seventh of the Stipulation of Settlement between
              the parties, dated January 30, 1996, resolving issues in Case N BCH-1765-90. The daily medical
              leave is calculated as follows:

              Number of scheduled Firefighter i    s missed due to medical leave divided by
              The product of the number of active Firefighters on payroll multiplied by 5.769.

               • The value of 5.76 represents the average number of hours a Firefighter is scheduled to work
               ott a daily basis according to dui current "2.5 Group Chart' pursuant to Section 15-112 of the
               New York City Administrative Code. The value is derived by dividing 144 (hours) by 25 (days).



                                                                         Sincerely,



                                                                     /Jain424
                                                                            es F. Hanley




                                                                                                            20001
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 P14)                        INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 60 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




            7e
           CV0:r                        Office of Labor Relations
           47trewYolic                           22 Cortlandt Street, New York, NY 10007
                                                                nyc.govloIr
            Renee Campion                                                                  Claire Levitt
            Commissioner                                                                   Deputy Commissioner
            Steven H. Banks                                                                Health Care Cost Managemem
            First Deputy Commissioner                                                      Georgette Gestely
            General Counsel                                                                Director, Employee Benefits Program




                                                  ATTACHMENT.

           Gerard Fitzgerald. President
           Uniformed Firefighters Association
           204 East 23rd Street
           New York, NY 10010

                                                        Re:      2010-2017 UFA Agreement

           Dear Mr. Fitzgerald:

                  This will confirm our mutual understanding that the parties agree to discuss the assignment
           of duties to firefighters which deviate substantially from the job description attached to the
           contract. This shall replace and be the successor to Artick XX in the 1991-95 contract.


                                                        Ve      truly yours,



                                                        Renee Campion


           AGREED AND ACCEPTED ON BEHALF OF THE UFA:



           By: GERARD FITZGERA



                                                           55
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                          INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 61 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




           47he
                                      Office of Labor Relations
          Wew.rork,                             22 Cortlandt Street, New York, NY 10007
                                                               nyc.gov/olr
          Renee Campion                                                                   Claire Levitt
          Commissioner                                                                    Deputy Commissioner
          Steven H. Banks                                                                 Health Core Cost Management
          First Deputy Commissioner                                                       Georgette Gestely
          General Counsel                                                                 Director, Employee Benefits Program


                                                  ATTACHMENT K


           Gerard Fitzgerald, President
           Uniformed Firefighters Association
           204 East 23rd Street
           New York, NY 10010

                                                         Re: 2010-2017 Agreement

           Dear Mr. Fitzgerald:

                The City reaffirms its commitment to the concept of parity which it defines as basic
           maximum salary among uniformed employees.

                                                                          Very truly yours,



                                                                          Renee Campion




                                                            56

                                                                                                                   2 0 0 0 1.
FILED: NEW YORK COUNTY CLERK 07/14/2020 09 : 50 PM                       INDEX NO. 154982/2020
              Case
NYSCEF DOC. NO. 9
                   1:20-cv-05441-KPF Document 10-10 Filed 07/17/20  Page 62 of 92
                                                                   RECEIVED NYSCEF: 07/14/2020




            cZe
           CiPro-f                    Office of Labor Relations
           WewYork,                               22 Cortlandt Street, New York, NY 10007
                                                                 nyc.goviolr
           Renee Campion                                                                    Claire Levitt
           Commissioner                                                                     Deputy Commissioner
           Steven H. Banks                                                                  Health Cole Cosr Manogement
           Fiat Deputy Commissioner                                                         Georgette Gestely
           General Counsel                                                                  Director, Employee Benefits Program




                                                    ATTACHMENT L

            Gerard Fitzgerald, President
            Uniformed Firefighters Association
            204 East 23rd Street
            New York NY 10010

                                                          Re: 2010-2017 UFA Agreement

            Dear Mr. Fitzgerald:

                    The City and the UFA recognize that pursuant to Administrative Code section 12-127. the
            City is obligated to pay for the cost of line of duty injury prescription drugs for UFA members,
            The parties further recognize that a significant number of UFA members have previously utilized
            the UFA Health and Welfare Fund to pay for these prescription drugs without reimbursement by
            the City. Up to the adoption of the new program outlined below, the UFA agrees to waive any and
            all claims for the reimbursement of the cost of said line of duty injury prescription drugs.

                    Effective as soon as practicable on or after September I. 2007, members injured in the line
            of duty who require medications to treat the illness or injury as authorized by the Bureau of Health
            Services will have all related costs of such medications fully covered by the Fire Department.

                    The Fire Department reserves the right to determine the means, methods and procedures
            by which such prescription drugs shall be paid and/or reimbursed including, but not limited to, the
            selection of participating pharmacies and/or snail order services, and the means of payment and/or
            reimbursement, e.g., by prescription drug card or similar mechanism.




                                                              57
FILED: NEW YORK COUNTY CLERK                      c7   14 2020 09:50 PM
                Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 RECEIVED
                                                                      Page 63 of 92
                                                                                              INDEX NO. 154982/2020
NYSCEF DOC.   NO. 9                                                           NYSCEF: 07/14/2020




                     The Fire Department shall provide thirty (30) days notice to the Union prior to effecting
              any changes in the program.

                     If the above conforms to your understanding, please execute the signature line below.


                                                          Very truly yours,




                                                          RENEE CAMPION




              AGREED AND ACCEPTED ON BEHALF OF THE UFA:



              By: GERARD FITZG         AL




                                                            58

                                                                                                             20001
         NEW YORK COUNTY CLERK C7 14 2020 09: 50 PM                                           INDEX NO. 154982/2020

NYSCEF DOC.
                Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 RECEIVED
              NO. 9
                                                                      Page 64 of 92
                                                                              NYSCEF: 07/14/2020




              •
                   r•.




                           www.nyc.gov/fdny
                            Daniel A. Nigro
                            Fire Commissioner



                                                    ATTACHMENT M


              Gerard Fitzgerald, President
              Uniformed Firefighters Association
              204 East 23rd Street
              New York, NY 10010

                                                   Re: 2010-2017 UFA Agreement

              Dear Mr. Fitzgerald:

                      This will confirm our mutual understanding that a labor management committee will be
              established with representatives of the Fire Department and the UFA to study and review the
              current grievance procedure with the intent of developing procedures to expedite the process.


                                                   Very truly yours




                                                   Daniel A. Nigro
                                                   Commissioner


              AGREED AND ACCEPTED ON BEHALF OF THE UFA:




              By: GERARD FITZGERALD



                                                                                                       20 0 01
                                                            59
                                                              Fire Department, City of New York
                                                                 9 MetroTech Center, Brooklyn New York 11201-3857
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                                                        INDEX NO. 154982/2020

NYSCEF DOC.
                Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 RECEIVED
              NO. 9
                                                                      Page 65 of 92
                                                                              NYSCEF:                                     07/14/2020




                                      Office of Labor Relations
                                                  22 Cortlandt Street, New York, NY 10007
                                                                 nyc.govlolr
          Renee Campion                                                                     Claire Levitt
          Commissioner                                                                      Deputy Commissioner
          Steven H. Banks                                                                   Health Care Cost Management
          First Deputy Commissioner                                                         Georgette Gestely
          General Counsel                                                                   Director, Employee Benefits Program




                                                     ATTACHMENT N


              Gerard Fitzgerald, President
              Unformed Firefighters Association
              204 East 23rd Street
              New York, NY 10010

                                                            Re: UFA 2010-2017 Agreement

              Dear Mr. Fitzgerald:

                      This will confirm our mutual understanding that a labor management committee will be
              established with representatives of the City and the UFA to study and make recommendations
              regarding safety issues.


                                                            Very truly yours,



                                                            Renee Campion


              AGREED AND ACCEPTED ON BEHALF OF THE UFA:




              By: GERARD FITZGERALD




                                                               60
                                                                                                                  z 0 0 0 1.
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                                                       INDEX NO. 154982/2020

NYSCEF DOC.
                Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 RECEIVED
              NO. 9
                                                                      Page 66 of 92
                                                                              NYSCEF:                                    07/14/2020




                                     Office of Labor Relations
                                               22 Cortlandt Street, New York, NY 10007
                                                              nyc.gov/olr
         Renee Campion                                                                   Claire Levitt
         Commissioner                                                                    Deputy Commissioner
         Steven H. Banks                                                                 Health Care Cost Management
         First Deputy Commissioner                                                       Georgette Gestely
         General Counsel                                                                 Director, Employee Benefits Program



                                                         ATTACHMENT 0

              Gerard Fitzgerald, President
              Uniformed Firefighters Association
              204 East 23rd Street
              New York, NY 10010

                                                           Re: 2010-2017 UFA Agreement

              Dear Mr. Fitzgerald:

                      This will confirm our mutual understanding that an agreed upon procedure will be set up
              to implement voluntary payroll deductions as requested by the UFA.


                                                            Very truly yours,



                                                            Renee Campion

              AGREED AND ACCEPTED ON BEHALF OF THE UFA:




              By: GERARD FITZGERALD




                                                               61
                                                                                                                       20001
FILED: NEW YORK COUNTY CLERK 07 14/2020 09:50                                                             INDEX NO. 154982/2020

NYSCEF DOC.
                 Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 RECEIVED
               NO. 9
                                                                       Page 67 of 92
                                                                               NYSCEF:                                      07/14/2020




                         ceik
           `7I1T
          C                               Office of Labor Relations
          Wewlurk,                                  22 Cortlandt Street, New York, NY 10007
                                                                   nyc.gov/olr
              Renee Campion                                                                   Claire Levitt
              Commissioner                                                                    Deputy Commissioner
              Steven H. Banks                                                                 Health Core Cost Management
              First Deputy Commissioner                                                       Georgette Gestely
              General Counsel                                                                 Director, Employee Benefits Program



                                                           ATTACHMENT P


               Gerard Fitzgerald, President
               Uniformed Firefighters Association
               204 East 23rd Street
               New York, NY 10010


                                                              Re: 2010-2017 UFA Agreement

               Dear Mr. Fitzgerald:

                       Pursuant to the Impasse Award in 1-193-88A, the parties agree that they are bound by
               Signal 10-51 - Suspension of Outside Activities set forth in Fire Department Order No. 119,
               dated August 25, 1989, (as modified in Fire Prevention Manual Chapter 3, Addendum 2, section
               4.1.2, revised December 19, 2006) during the term of the 2002-2006 Agreement.



                                                                               Very truly yours,



                                                                               Renee Campion




                                                                 62
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                                                 INDEX NO.     154982/2020
NYSCEF DOC.
                Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 RECEIVED
              NO. 9
                                                                      Page 68 of 92
                                                                              NYSCEF: 07/14/2020




                                                         ATTACHMENT Q


              TO:            All Officers

              FROM:          Chief of Department

              RE:            Use of Department Vans and Spare Chiefs' Cars


                      In order to clarify existing policies regarding assignments of firefighters to operate
              Department Vans and Spare Chiefs' Cars whereby manning is reduced below minimum manning
              levels your attention is called to the following guidelines set forth in Cases Nos. A-830-79 and
              A-840-79.
                      Minimum manning may not be reduced in the following situations:

                     Messenger Duty
                     Department Vans and Spare Chiefs' Cars may not be used for messenger duty between
              command locations and firehouses when it reduces minimum manning. Non-emergency
              messages, including Department orders and directives, may not be carried between divisional
              headquarters and divisional headquarters and command headquarters by Department Vans and
              Spare Chiefs' Cars in a manner that reduces minimum manning.

              2.      Transportation of Non-Firefighting Equipment
                      Department Vans and Spare Chiefs' Cars may not be used to transport non-firefighting
              equipment between locations, including firehouses, borough and divisional headquarters and
              repair shops when it reduces minimum manning and no emergency requires such use.

              3.      Transportation of Apparatus and Equipment
                      Department Vans and Spare Chiefs' Cars may not be used to transport firefighting
              apparatus or equipment when it reduces minimum manning and no emergency exists except that
              firefighting equipment requiring immediate repair or replacement as a result of loss or damage
              during a tour are not included. Scheduled inspection, maintenance, repair or replacement on a
              regular basis, particularly when items are accumulated until a number of items are available or
              until a particular date is reached, is prohibited. Examples of this category are movement of spare
              apparatus to and from Department shops and accumulation of radios for repair on a regular
              scheduled basis.

                      A company that is out of service may use Department Vans and Spare Chiefs' Cars to
              obtain spare apparatus. However, the movement of broken down apparatus, the "jockeying" of
              vehicles from one location to another until the repair shop is capable of receiving those vehicles,
              and the return of the apparatus from the repair shop in a manner that reduces minimum manning
              when there is no emergency is not permissible. A company may use Department Vans and Spare
              Chiefs' Cars to obtain vital and unique tools essential to firefighting duties which require
              immediate replacement, e.g., power saws, generators and Hurst tools.

                                                              63

                                                                                                           20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                       INDEX NO. 154982/2020

NYSCEF DOC.
            Case
           NO. 9
                 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20  Page 69 of 92
                                                                 RECEIVED NYSCEF:                        07/14/2020




           4.    Delivery of Department Forms, Records, or Regular Payroll
                 Delivery of Department records, forms and regular payrolls among command
           headquarters or to firehouses which reduces minimum manning is prohibited when no
           emergency exists.

           5.      Transportation of Personnel
                   Department personnel and other persons may not be transported in a manner which
           reduces minimum manning when no emergency exists.
                   Routine movement of uniformed personnel for foreseeable or planned reasons, such as
           interviews, the transportation of firefighters from fires with non-serious injuries, when
           ambulances should be used, and the transportation of non-departmental personnel such as official
           visitors (e.g. picked-up at the airport) is not permissible. Emergency transportation of a
           firefighter who has suffered a serious injury at a fire for treatment even though it reduces
           minimum manning is permissible, but every effort should be made to transport such a firefighter
           by ambulance or other emergency vehicle.
                   Accordingly, all assignments shall be made in accordance with the foregoing.




                                                          64



                                                                                                      2 0 0 01
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                         INDEX NO. 154982/2020
              Case
NYSCEF DOC. NO. 9
                   1:20-cv-05441-KPF Document 10-10 Filed 07/17/20  Page 70 of 92
                                                                   RECEIVED NYSCEF: 07/14/2020




                Jib).
          "The IL
         a tf                         Office of Labor Relations
         WewVrk,                               22 Cortlandt Street, New York, NY 10007
                                                              nyc.gov/olr
          Renee Campion                                                                  Claire Levitt
          Commissioner                                                                   Deputy Commissioner
          Steven H. Banks                                                                Health Care Cost Management
          First Deputy Commissioner                                                      Georgette Gestely
          General Counsel                                                                Director, Employee Benefits Program



                                                       ATTACHMENT R

            Gerard Fitzgerald, President
            Uniformed Firefighters Association
            204 East 23rd Street
            New York, NY 10010

                                                          Re: 2010-2017 UFA Agreement

            Dear Mr. Fitzgerald:

                    This will confirm our mutual understanding that a probationary Firefighter who sustains
            an injury in the line of duty and is unable to perform his or her duties may at the Department's
            discretion have their probationary period extended but will receive their salary increase on their
            anniversary date.

                                                          Very truly yours,



                                                          RENEE CAMP EON


            AGREED AND ACCEPTED ON BEHALF OF THE UFA:




            By: GERARD FITZGERAL




                                                             65
                                                                                                                   20001
(FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 P4                                                   INDEX NO. 154982/2020
NYSCEF DOC.
                Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 RECEIVED
              NO. 9
                                                                      Page 71 of 92
                                                                              NYSCEF:                                 07/14/2020




                                            Office of Labor Relations
                                                   22 Cortlandt Street, New York, NY 10007
                                                                  nyc.gov/olr
                Renee Campion                                                                Claire Levitt
                Commissioner                                                                 Deputy Commissioner
                Steven H. Banks                                                              Health Care Cast Management
                First Deputy Commissioner                                                    Georgette Gestely
                Genera! Counsel                                                              Director, Employee Benefits Program



                                                      ATTACHMENT S

              Gerard Fitzgerald, President
              Uniformed Firefighters Association
              204 East 23rd Street
              New York, NY 10010

                                                         Re: 2010-2017 UFA Agreement

              Dear Mr. Fitzgerald:

                     This will confirm our mutual understanding that a member who reports being injured or
              becoming ill while on duty shall receive overtime while waiting for a doctor after his or her
              scheduled tour of duty ends if ordered by the medical officer to stay.

                                                         Very truly yours,



                                                         RENEE CAMP ION

              AGREED AND ACCEPTED ON BEHALF OF THE UFA:




              By: GERARD FITZGERALD




                                                            (16


                                                                                                                  20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PIS                        INDEX NO. 154982/2020
              Case
NYSCEF DOC. NO. 9
                   1:20-cv-05441-KPF Document 10-10 Filed 07/17/20  Page 72 of 92
                                                                   RECEIVED NYSCEF: 07/14/2020




            ciXe
          okr                          Office of Labor Relations
          WervVrk,                                 22 Colgan& Street, New York, NY 10007
                                                                nyc,govielr
           Renee Campion                                                                   Claire Levitt
           Commissioner                                                                    Deputy Co.mmissraner
           Steven H. Banks                                                                 Health Can CostManagement
           First Deputy Commissioner                                                       Georgette Gestely
           General Counsel                                                                 Director, Employee Benefits Progrom




                                                         ATTACHMENT T




           Gerard Fitzgerald, President
           Uniformed Firefighters Association
           204 East 23rd Street
           New York, NY 10010


                                                           Re: 2010-2017 UFA Agreement


           Dear Mr. Fitzgerald:

                   This will confirm our mutual understanding that the parties agreed during the 2002.2006
           round of bargaining to jointly support legislation to amend Section 15-111 of the Administrative
           Code of the City of New York, so that members of the uniformed force of the FDNY, who were
           New York City police officers prior to joining the Fire Department, shall no longer have their prior
           police service counted in determining their compensation. Upon appointment to the FDNY. they
           shall be considered newly appointed employees for purposes of salary and all other economic
           benefits (excluding pensions) — with no prior service.

                   Former correction officers shall be treated the same as former police officers for purposes
           of salary and all other economic benefits (excluding pensions) when they join the Fire Department.

                    If this provision is challenged, the parties shall take all reasonable steps to defend fully the
            lawfulness of such provision. Moreover, should the parties be unsuccessful, for whatever reason,
            in implementing such change. including if the provision is overturned by a judicial or
            administrative tribunal, the parties agree to reopen the contract to bargain over alternative savings
            that are equivalent in value to that which the Union was credited under this contract. In the event

                                                              67
FILM:        YORK COUNTY CLERK c7 14 2020 09:50 PM
         NEWCase                                                                             INDEX NO. 154982/2020
NYSCEF DOC. NO. 9
                 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20                      Page 73 of 92
                                                                                     RECEIVED NYSCEF: 07/14/2020




           the parties are unable to agree, this issue may be submitted to interest arbitration for final and
           binding resolution.

                                                        Very truly yours,



                                                        Renee Campion



           AGREED AND ACCEPTED ON                  ALF OF THE UFA:


           By: GERARD FITZGE          LD




                                                           68

                                                                                                       20 u 01
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                                                          INDEX NO. 154982/2020

NYSCEF DOC.
                Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 RECEIVED
              NO. 9
                                                                      Page 74 of 92
                                                                              NYSCEF:                                       07/14/2020




                                      Office of Labor Relations
         7trewlork,                                22 Cortiandt Street, New York, NY 10007
                                                                  nyc.goviolr
          Renee Campion                                                                      Claire Levitt
          Commissioner                                                                       Deputy Commissioner
          Steven H. Banks                                                                    Health Care Cost Management
          First Deputy Commissioner                                                          Georgette Gestely
          General Counsel                                                                    Director, Employee Benefits Program



                                                      ATTACHMENT U

              Gerard Fitzgerald, President
              Uniformed Firefighters Association
              204 East 23rd Street
              New York, NY 10010

                                                             Re: 2010-2017 UFA Agreement

              Dear Mr. Fitzgerald:

                     This will confirm our mutual understanding that issues pertaining to minimum manning
              overtime "red-line" and administrative overtime shall be referred to the labor-management
              committee for discussion.

                                                             Very truly yours,



                                                              RENEE CAMPIO

              AGREED AND ACCEPTED ON BEHALF OF THE UFA:



              BY:
                     GERARD FITZGE




                                                                69


                                                                                                                         2000 1
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                                                       INDEX NO. 154982/2020

NYSCEF DOC.
                Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 RECEIVED
              NO. 9
                                                                      Page 75 of 92
                                                                              NYSCEF:                                    07/14/2020




               7fie
                                          Office of Labor Relations
              Weuriork,                            22 Cortlandt Street, New York, NY 10007
                                                                  nyc.gov/olr
              Renee Campion                                                                  Claire Levitt
              Commissioner                                                                   Deputy Commissioner
              Steven H. Banks                                                                Health Care Cost Management
              First Deputy Commissioner                                                      Georgette Gestely
              General Counsel                                                                Director, Employee Benefits Program



                                                     ATTACHMENT V

              Gerard Fitzgerald, President
              Uniformed Firefighters Association
              204 East 23rd Street
              New York, NY 10010

                                                           Re: 2010-2017 UFA Agreement

              Dear Mr. Fitzgerald:

                      This will confirm our mutual understanding that issues pertaining to funeral details shall
              be referred to the labor-management committee for discussion.

                                                           Very truly yours,



                                                            RENEE CAM ION


              AGREED AND ACCEPTED ON BEHALF OF THE UFA:




              By: GERARD FITZGERALD




                                                              70
                                                                                                                           0
(FILED: NEW YORK COUNTY CLERK 07/14/2020                                   09 : 50 PM                   INDEX NO. 154982/2020
NYSCEF DOC.
                Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 RECEIVED
              NO. 9
                                                                      Page 76 of 92
                                                                              NYSCEF:                                      07/14/2020




               7h'e
          CibW
                           I

                                          Office of Labor Relations
          Wew)6irk,                                22 Cortlandt Street, New York, NY 10007
                                                                  nyc.govfolr
              Renee Campion                                                                  Claire Levitt
              Commissioner                                                                   Deputy Commissioner
              Steven H. Banks                                                                Health Care Cost Management
              First Deputy Commissioner                                                      Georgette Gestely
              General Counsel                                                                Director, Employee Benefits Program



                                                         ATTACHMENT W

              Gerard Fitzgerald, President
              Uniformed Firefighters Association
              204 East 23rd Street
              New York, NY 10010

                                                            Re: 2010-2017 UFA Agreement

              Dear Mr. Fitzgerald:

                     This will confirm our mutual understanding that issues pertaining to AFID/BISP
              Inspections and the heat index shall be referred to the labor-management committee for discussion.

                                                            Very truly yours,



                                                            RENEE CAMPION



              AGREED AND ACCEPTED ON BEHALF OF THE UFA:




              By: GERARD FITZGE




                                                               71
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                       INDEX NO. 154982/2020

NYSCEF DOC.
            Case
           NO. 9
                 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20  Page 77 of 92
                                                                 RECEIVED NYSCEF:                                     07/14/2020




             `Me
           Oki                          Office of Labor Relations
           47trewrork,                           22 Cortlandt Street, New York, NY 10007
                                                                nyc.gov/olr
            Renee Campion                                                                  Claire Levitt
            Commissioner                                                                   Deputy Commissioner
            Steven H. Banks                                                                Health Care Cast Management
            First Deputy Commissioner                                                      Georgette Gestely
            General Counsel                                                                Director, Employee Benefits Program



                                                  ATTACHMENT X

           Gerard Fitzgerald, President
           Uniformed Firefighters Association
           204 East 23rd Street
           New York, NY 10010

                                                        Re: 2010-2017 UFA Agreement

           Dear Mr. Fitzgerald:

                  This will confirm our mutual understanding regarding the taxability of the Uniform
           Allowance for Fire Marshals. Upon execution of the parties' agreement, the parties shall establish
           a labor management committee to explore whether the Uniform Allowance payment for Fire
           Marshals can be made non-taxable.

                                                        Very truly yours,



                                                        RENEE CAMPION


           AGREED AND ACCEPTED ON BEHALF OF THE UFA:



                                                  _„....4
           By: GERARD FITZGE
                                                                 'N.
                                                           72
                                                                                                             20001
FILED: NEW YORK COUNTY CLERK 07 1412020 09:50                          INDEX NO. 154982/2020
NYSCEF DOC.
            Case
           NO. 9
                 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20  Page 78 of 92
                                                                 RECEIVED NYSCEF:                                       07/14/2020




           rAe
            Arer                      Office of Labor Relations
          gtrewYoik,                             22 Cortlandt Street, New York, NY 10007
                                                                nye.eov/olr
          Renee Campion                                                                    Claire Levitt
          Commissioner                                                                     Deputy Commissioner
          Steven H. Banks                                                                  tioctith Carr Cost Monogement
          First Deputy Commissioner                                                        Georgette Gestely
          General Counsel                                                                  Dirrrtor, Employer Benefits Progrum




                                                   ATTACHMENT Y



           Gerard Fitzgerald, President
           Uniformed Firefighters Association
           204 East 23rd Street
           New York, NY 10010

                                                          Re; 2010-2017 UFA Agreement

           Dear Mr. Fitzgerald:

                   This is to confirm the parties' understanding with respect to assignment of Firefighters to
           schedules that do not conform to duty schedules as described in Article III of the parties' collective
           bargaining agreement. The parties' existing practices of scheduling Firefighters (line) to duties
           requiring schedules not in conformance with Article III of the parties' collective bargaining
           agreement (including those which had been the subject of the following actions: A-10691-04;
           AI0883-05; BCB-2478-05; A-8502-00 and Index No. 1634/04 (Supreme Court of the State of
           New York. County of Kings)) shall continue.

                   The Department shall also continue to make such assignments in the following manner.
           Prior to any involuntary assignment, the Department shall endeavor to obtain qualified volunteers,
           subject to their qualifications. The involuntary assignment of a Firefighter shall be limited to one
           year. Extensions of such assignments shall be consistent with the existing practices not to exceed
           two years. Such assignments shall not be made on a punitive basis.

                The Parties agree to meet and discuss any issues regarding these matters in a Labor-
           Management Committee,

                 Regarding arbitration award No. A-8502-00 and Index No. 16348/04 (Supreme Court,
           Kings County), the parties agree that they shall disregard these cases and not refer to either case

                                                             73

                                                                                                                    2000 1
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                                                 INDEX NO. 154982/2020

NYSCEF DOC.
                Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 RECEIVED
              NO. 9
                                                                      Page 79 of 92
                                                                              NYSCEF: 07/14/2020




              in the future, other than for the purpose of enforcing this letter agreement. The parties also agree
              that the stipulated issue in the above-referenced arbitration shall be governed by this letter
              agreement.

                                                            Very    ly yours,



                                                            RENEE CAMPI N


              AGREED AND ACCEPTED ON BEHALF OF THE UFA:




              By: GE ARD FITZ




                                                               74
                                                                                                            20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                                                        INDEX NO. 154982/2020

NYSCEF DOC.
                Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 RECEIVED
              NO. 9
                                                                      Page 80 of 92
                                                                              NYSCEF:                                     07/14/2020




                41P),
          "The e*
         a bror                       Office of Labor Relations
         WewYork,                                22 Cortlandt Street, New York, NY 10007
                                                                nyc.gov/olr
          Renee Campion                                                                    Claire Levitt
          Commissioner                                                                     Deputy Commissioner
          Steven H. Banks                                                                  Health Care Cost Management
          First Deputy Commissioner                                                        Georgette Gestely
          General Counsel                                                                  Director, Employee Benefits Program



                                                     ATTACHMENT Z


              Gerard Fitzgerald, President
              Uniformed Firefighters Association
              204 East 23rd Street
              New York, New York 10010

                                                            Re: 2010-2017 UFA Agreement

              Dear Mr. Fitzgerald:

              The parties acknowledge that, from time to time, the headcount at the Fire Department varies. The
              parties agree to convene at the union's request, a Labor Management committee which shall
              include representative(s) from the Mayor's Office of Labor Relations to discuss changes in the
              headcount and its impact, if any, on UFA members.


                                                                    truly yours,



                                                            Renee Campio


              AGREED AND ACCEPTED ON BEHALF OF THE UFA:




              By: GERARD FITZ




                                                               75

                                                                                                                  20001
FILED: NEW YORK COUNTY CLERK 07 14/2020 09:50                                                           INDEX NO. 154982/2020

NYSCEF DOC.
                Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 RECEIVED
              NO. 9
                                                                      Page 81 of 92
                                                                              NYSCEF:                                     07/14/2020




           eve                            Office of Labor Relations
          ubw,_
          Wewiork,                                 22 Cortlandt Street, New York, NY 10007
                                                                  nyc.govlolr
              Renee Campion                                                                  Claire Levitt
              Commissioner                                                                   Deputy Commissioner
              Steven H. Banks                                                                Health Core Cost Management
              First Deputy Commissioner                                                      Georgette Gestely
              General Counsel                                                                Director, Employee Benefits Program



                                                    ATTACHMENT AA


              Gerard Fitzgerald
              President
              Uniformed Firefighters Association
              204 East 23rd Street
              New York, New York 10010

                                                            Re: 2010-2017 UFA Agreement

              Dear Mr. Fitzgerald:

              This is to confirm the parties' understanding with regard to expansion of the Medical Board under
              Section 13-323 of the New York City Administrative Code. The Union shall support legislation
              amending Section 13-323 to expand the medical board. Should the parties be unsuccessful, for
              whatever reason, in implementing such change, the parties agree to reopen the contract to bargain
              over alternative savings that are equivalent in value to that which the Union was credited under
              this provision. In the event the parties are unable to agree, this issue solely may be submitted to
              interest arbitration for final and binding resolution.

                                                            Very truly yours,



                                                            RENEE CA PION


              AGREED AND ACCEPTED ON BEHALF OF THE UFA:



              By: GERARD FITZ




                                                               76
                                                                                                                   20 0 01
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                                                          INDEX NO. 154982/2020

NYSCEF DOC.
                Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 RECEIVED
              NO. 9
                                                                      Page 82 of 92
                                                                              NYSCEF:                                      07/14/2020




              "Me t' 4
          abror                           Office of Labor Relations
              4Newrork,                              22 Cortlandt Street, New York, NY 10007
                                                                    nyc.gov/olr
              Renee Campion                                                                    Claire Levitt
              Commissioner                                                                     Deputy Commissioner
              Steven H. Banks                                                                  Health Care Cost Management
              First Deputy Commissioner                                                        Georgette Gestely
              General Counsel                                                                  Director, Employee Benefits Program




                                                      ATTACHMENT AB



              Gerard Fitzgerald
              President
              Uniformed Firefighters Association
              204 East 23rd Street
              New York, New York 10010


                                                                       Re: 2010-2017 UFA Agreement


               Dear Mr. Fitzgerald:

               This is to confirm the parties' understanding with regard to the Fire Department's calculation of
               medical leave.

               The Fire Department's calculation of medical leave will continue to reflect the methodology per
               the 1996 Roster Staffing Agreement except that:


                   •    Any scheduled hours lost to medical leave during the member's scheduled tour of duty will
                        be calculated based on the actual hours lost to medical leave during that scheduled tour.


                   •    Light-duty classification will only be used to reflect members actually reporting for duty
                        and working.




                                                                 77

                                                                                                                       2O 0 t
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                          INDEX NO. 154982/2020
               Case
NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 Page 83 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




                 •   Members simultaneously categorized as being on terminal leave and medical leave status
                     will be excluded from "lost time" in the medical leave calculation.


                                                        Very truly yours,



                                                        Renee Campion


           AGREED AND ACCEPTED ON BEHALF OF THE UFA:

           -)•


           By: GERARD FITZGERALD




                                                           78


                                                                                                    200 01
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                         INDEX NO. 154982/2020
              Case
NYSCEF DOC. NO. 9
                   1:20-cv-05441-KPF Document 10-10 Filed 07/17/20  Page 84 of 92
                                                                   RECEIVED NYSCEF: 07/14/2020




           rlh'e
          abLr                         Office of Labor Relations
          wewv,k,                                22 Cortland( Street, New York, NY 10007
                                                                nyc.gov/olr
           Renee Campion                                                                   Claire Levitt
           Commissioner                                                                    Deputy Commissioner
           Steven H. Banks                                                                 Health Care Cost Management
           First Deputy Commissioner                                                       Georgette Gestely
           General Counsel                                                                 Director, Employee Benefits Program




                                                  ATTACHMENT AC


            Gerard Fitzgerald
            President
            Uniformed Firefighters Association
            204 East 23"' Street
            New York, New York 10010


                                                          Re: 2010-2017 UFA Agreement


            Dear Mr. Fitzgerald:

            Effective July 1, 2007, there shall be an assignment differential of twelve percent (12%) payable
            to a category of Firefighters assigned to "special assignment" upon satisfactory completion of a
            review period established by the Fire Department.

            The selection and assignment of employees to these units shall be in accordance with existing
            criteria.

            The units to be included in this program shall be: HazMat Company; HazMat Battalion; Rescue
            Companies; Squads; and HazTech Engines.

            The parties will convene a labor management meeting to discuss the potential inclusion of other
            units in this program as well as the treatment of current incumbents.



                                                             79


                                                                                                                   20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                       INDEX NO. 154982/2020

NYSCEF DOC.
            Case
           NO. 9
                 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20  Page 85 of 92
                                                                 RECEIVED NYSCEF:                   07/14/2020




           If the above conforms to your understanding, please execute the signature line below.



                                                       Ver truly yours,



                                                       Renee Cam on


           AGREED AND ACCEPTED ON BEHALF OF THE UFA:




           By: GERARD FIT




                                                          80


                                                                                                   20001
FILED: NEW YORK COUNTY CLERK 07 14/2020 09:50                                                          INDEX NO. 154982/2020

NYSCEF DOC.
                Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 RECEIVED
              NO. 9
                                                                      Page 86 of 92
                                                                              NYSCEF:                                   07/14/2020




               `The
              a k:f                       Office of Labor Relations
              WewVrk,                              22 Cortlandt Street, New York, NY 10007
                                                                  nyc.gov/olr
              Renee Campion                                                                  Claire Levitt
              Commissioner                                                                   Deputy Commissioner
              Steven H. Banks                                                                Health Care Cost Management
              First Deputy Commissioner                                                      Georgette Gestely
              General Counsel                                                                Director, Employee Benefits Program




                                                   ATTACHMENT AD


              Gerard Fitzgerald
              President
              Uniformed Firefighters Association
              204 East 23rd Street
              New York, New York 10010


                                                           Re: 2010-2017 UFA Agreement


              Dear Mr. Fitzgerald:


              Policies and procedures for Extra Departmental Employment (EDE) as described in PA/ID 12-67
              will be modified to waive the requirements for EDE except as noted herein. EDE remains
              prohibited while members are on medical leave and light duty; however, EDE may be permissible
              while on light duty if approved by the Fire Commissioner or his designee. EDE will remain
              prohibited as per PA/ID 12-67 for Conflicts of Interest, probationary firefighters attending Fire
              Academy probationary school and as noted currently in PA/ID 12-67 Section 1.8 and 1.10. In
              addition, EDE must not interfere or conflict with the regular departmental duties or with
              availability for overtime or emergency duty. Existing procedures for approval of EDE for those
              who will continue to be subject to such requirements will remain as per PA/ID 12-67. Lastly, the
              Fire Commissioner reserves the right to deny or revoke permission for any specific occupation or
              place of employment notwithstanding regulations and orders.




                                                             81


                                                                                                                     20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                                               INDEX NO. 154982/2020

NYSCEF DOC.
                Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 RECEIVED
              NO. 9
                                                                      Page 87 of 92
                                                                              NYSCEF: 07/14/2020




              If the above conforms to your understanding, please execute the signature line below.


                                                          Ver truly      rs,



                                                          RENEE CAMPION


              AGREED AND ACCEPTED ON BEHALF OF THE UFA:




              By: GERARD F1TZ




                                                             82


                                                                                                        2000
(FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PMT                                                        INDEX NO. 154982/2020

NYSCEF DOC.
                Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 RECEIVED
              NO. 9
                                                                      Page 88 of 92
                                                                              NYSCEF:                                       07/14/2020




                                      Office of Labor Relations
                                                   22 Cortlandt Street, New York, NY 10007
                                                                  nyc.govlolr
          Renee Campion                                                                      Claire Levitt
          Commissioner                                                                       Deputy Commissioner
          Steven H. Banks                                                                    Health Core Cost Management
          First Deputy Commissioner                                                          Georgette Gestely
          General Counsel                                                                    Director, Employee Benefits Program




                                                     ATTACHMENT AE


              Gerard Fitzgerald
              President
              Uniformed Firefighters Association
              204 East 23rd Street
              New York, New York 10010


                                                             Re: 2010-2017 UFA Agreement


              Dear Mr. Fitzgerald:


                      This letter confirms our mutual agreement to add Mary O'Connell and Howard Edelman
              to the parties' impartial panel of arbitrators.


                                                              Very truly yo



                                                              RENEE CAM


              AGREED AND ACCEPTED ON BEHALF OF THE IJFA:




              By: GERARD FITZG




                                                                 X3


                                                                                                                      20001
FILED: NEW YORK COUNTY CLERK 07 14 2020 09:50 PM                                                         INDEX NO. 154982/2020

NYSCEF DOC.
                Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 RECEIVED
              NO. 9
                                                                      Page 89 of 92
                                                                              NYSCEF:                                     07/14/2020




         `?fie
                                    Office of Labor Relations
        Wewrn-k,                               22 Cortlandt Street, New York, NY 10007
                                                              nyc.gov/olr
        Renee Campion                                                                    Claire Levitt
        Commissioner                                                                     Deputy Commissioner
        Steven H. Banks                                                                  Health Care Cost Management
        First Deputy Commissioner                                                        Georgette Gestely
        General Counsel                                                                  Director, Employee Benefits Program




                                                    ATTACHMENT AF

              Gerard Fitzgerald
              President
              Uniformed Firefighters Association
              204 East 23rd Street
              New York, New York 10010


                                                            Re: Subsequent Contract Period

              Dear Mr. Fitzgerald:

                     In the event that any other uniformed union receives an Award or reaches a negotiated
              settlement with economic terms greater than those provided in this agreement, the parties agree,
              pursuant to Section 209.2 of the New York State Public Employees Fair Employment Act, that the
              Union, following the expiration of this Agreement, will have the right to immediately seek the
              appointment of an interest arbitration panel for the contract period beginning August 1, 2017.


                                                            Very truly yours,



                                                            RENEE C MPION


              AGREED AND ACCEPTED ON BEHALF OF THE UFA:




              By: GERARD FIT

                                                               84

                                                                                                                   20001
(FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PMT                                                    INDEX NO. 154982/2020

NYSCEF DOC.
                Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 RECEIVED
              NO. 9
                                                                      Page 90 of 92
                                                                              NYSCEF:                               07/14/2020




                                                   THE CITY OF NEW YORK
                                       OFFICE OF LABOR RELATIONS
              •   In -

                    23.
                                      40 Rector Sbeet, New York, NY 10006-1705
                                                       http://nyc.govlolr

         ROBERT W. UNN
         Commission,
                                                   ATTACHMENT AG




              May 5, 2014

              Harry Nespoli
              Chair, Municipal Labor Committee
              125 Barclay Skeet
              New York, NY 10007


              Dear Mr. Nespoli:

              This is to confirm the parties' mutual understanding concerning the following issues:

              1.      Unless otherwise agreed to by the parties, the Welfare Fund contribution will remain
              constant for the length of the successor unit agreements, including the $65 funded from the
              Stabilization Fund pursuant to the 2005 Health Benefits Agreement between the City of New
              York and the Municipal Labor Committee.

              2.      Effective July 1, 2014, the Stabilization Fund shall convey $1 Billion to the City of New
              York to be used to support wage increases and other economic items for the current round of
              collective bargaining (for the period up to and including fiscal year 2018). Up to an additional
              total amount of $150 million will be available over the four year period from the Stabilization
              Fund for the welfare funds, the allocation of which shall be determined by the parties. Thereafter,
              $ 60 million per year will be available from the Stabilization Fund for the welfare funds, the
              allocation of which shall be determined by the parties.

              3.     If the parties decide to engage in a centralized purchase of Prescription Drugs, and
              savings and efficiencies are identified therefrom, there shall not be any reduction in welfare fund
              contributions.

              4.     There shall be a joint committee formed that will engage in a process to select an
              independent healthcare actuary, and any other mutually agreed upon additional outside expertise,
              to deveiop an accounting system to measure and calculate savings.




                                                                                                               20 001
(FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PMT                        INDEX NO. 154982/2020
               Case
 NYSCEF DOC. NO. 9
                    1:20-cv-05441-KPF Document 10-10 Filed 07/17/20  Page 91 of 92
                                                                    RECEIVED NYSCEF: 07/14/2020




            5.      The MLC agrees to generate cumulative healthcare savings of $3.4 billion over the
            course of Fiscal Years 2015 through 2018, said savings to be exclusive of the monies referenced
            in Paragraph 2 above and generated in the individual fiscal years as follows: (i) $400 million in
            Fiscal Year 2015; (ii) $700 million in Fiscal Year 2016; (iii) $1 billion in Fiscal Year 2017; (iv)
            $1.3 billion in Fiscal Year 2018; and (v) for every fiscal year thereafter, the savings on a
            citywide basis in health care costs shall continue on a recurring basis. At the conclusion of Fiscal
            Year 2018, the parties shall calculate the savings realized during the prior four-year period. In
            the event that the MLC has generated more than $3.4 billion in cumulative healthcare savings
            during the four-year period, as determined by the jointly selected healthcare actuary, up to the
            first $365 million of such additional savings shall be credited proportionately to each union as a
            one-time lump sum pensionable bonus payment for its members. Should the union desire to use
            these funds for other purposes, the parties shall negotiate in good faith to attempt to agree on an
            appropriate alternative use. Any additional savings generated for the four-year period beyond the
            first $365 million will be shared equally with the City and the MLC for the same purposes and
            subject to the same procedure as the first $365 million. Additional savings beyond $1.3 billion in
            FY 2018 that carry over into FY 2019 shall be subject to negotiations between the parties.

             6.      The following initiatives are among those that the MLC and the City could consider in
             their joint efforts to meet the aforementioned annual and four-year cumulative savings figures:
             minimum premium, self-insurance, dependent eligibility verification audits, the capping of the
             HIP HMO rate, the capping of the Senior Care rate, the equalization formula, marketing plans,
             Medicare Advantage, and the more effective delivery of health care.


             7.     Dispute Resolution

                        a. In the event of any dispute under this agreement, the parties shall meet and confer
                           in an attempt to resolve the dispute. If the parties cannot resolve the dispute, such
                           dispute shall be referred to Arbitrator Martin F. Scheinman for resolution.
                        b. Such dispute shall be resolved within 90 days.
                        c. The arbitrator shall have the authority to impose interim relief that is consistent
                           with the parties' intent.
                        d. The arbitrator shall have the authority to meet with the parties at such times as the
                           arbitrator determines is appropriate to enforce the terms of this agreement.
                        e. If the parties are unable to agree on the independent health care actuary described
                           above, the arbitrator shall select the impartial health care actuary to be retained by
                           the parties.
                        f. The parties shall share the costs for the arbitrator and the actuary the arbitrator
                           selects.




                                                                                                               20   1
(FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PMT                                               INDEX NO. 154982/2020

NYSCEF DOC.
                Case 1:20-cv-05441-KPF Document 10-10 Filed 07/17/20 RECEIVED
              NO. 9
                                                                      Page 92 of 92
                                                                              NYSCEF:                            07/14/2020




                      If the above accords with your understanding and agreement, kindly execute the signature
              line provided.


                     Sincerely,



                     Robert W. Lmn
                     Commissioner



              Agreed and Accepted on behalf of the Municipal Labor Committee


              BY:
                     Han-y Nespoli, Chair




                                                             3



                                                                                                             20001
